Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MGP BREIT VENTURE 1 LLC

a Delaware limited liability company

Dated as of February 14, 2020

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AGREEMENT HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED
IN THOSE STATUTES. THE SALE, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR
OTHER DISPOSITION OF ANY LIMITED LIABILITY COMPANY INTEREST IS RESTRICTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND THE EFFECTIVENESS OF ANY
SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON, AMONG OTHER THINGS,
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND
ITS COUNSEL THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS. BY ACQUIRING THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS
AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF
ITS LIMITED LIABILITY COMPANY INTERESTS WITHOUT REGISTRATION OR OTHER COMPLIANCE
WITH THE AFORESAID STATUTES AND RULES AND REGULATIONS THEREUNDER AND THE TERMS
AND PROVISIONS OF THIS AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 ORGANIZATIONAL MATTERS

     1

1.1

 

Formation and Continuation; Filings

     1

1.2

 

Name

     2

1.3

 

Principal Place of Business; Other Places of Business

     2

1.4

 

Business Purpose

     2

1.5

 

Powers

     3

1.6

 

Designated Agent for Service of Process

     3

1.7

 

Term

     3

1.8

 

Foreign Qualification

     3

ARTICLE 2 DEFINITIONS

     4

2.1

 

Definitions

     4

ARTICLE 3 CAPITAL; CAPITAL ACCOUNTS AND MEMBERS

     20

3.1

 

Generally; Initial Capital Contributions

     20

3.2

 

Additional Contributions

     21

3.3

 

Optional Loans and Dilutive Contributions

     21

3.4

 

Capital Accounts

     23

3.5

 

Return of Capital

     23

3.6

 

Liability of Members

     24

3.7

 

Member Loans

     24

3.8

 

Credit Arrangements

     24

ARTICLE 4 DISTRIBUTIONS

     26

4.1

 

Distributions of Cash Available for Distribution

     26

4.2

 

Distributions Upon Liquidation

     27

4.3

 

Withholding

     27

4.4

 

Distributions in Kind

     27

4.5

 

Limitations on Distributions

     28

4.6

 

Carveout Contribution Agreement

     28

ARTICLE 5 ALLOCATIONS OF NET PROFITS AND NET LOSSES

     28

5.1

 

General Allocations of Net Profits and Losses

     28

5.2

 

Regulatory Allocations

     28

 

(i)



--------------------------------------------------------------------------------

         Page  

5.3

 

Allocations in Connection with Liquidations

     30

5.4

 

Tax Allocations

     30

5.5

 

Other Provisions

     30

ARTICLE 6 OPERATIONS

     31

6.1

 

Management

     31

6.2

 

Enforcement of the Lease.

     33

6.3

 

Limitations on Authority of the Managing Member

     33

6.4

 

Removal of Managing Member

     38

6.5

 

Reimbursement and Remuneration Generally

     39

6.6

 

Reliance by Third Parties

     39

6.7

 

Records and Reports

     39

6.8

 

Indemnification and Liability

     41

6.9

 

Duties and Conflicts

     42

6.10

 

REOC Management Rights

     43

6.11

 

REIT Compliance

     43

6.12

 

Sale of Properties

     44

ARTICLE 7 INTERESTS AND TRANSFERS OF INTERESTS

     47

7.1

 

Transfers

     47

7.2

 

Further Restrictions

     51

7.3

 

Rights of Assignees

     52

7.4

 

Admissions, Withdrawals and Removals

     52

7.5

 

Admission of Assignees as Substitute Members

     53

7.6

 

Withdrawal of Members

     53

7.7

 

Conversion of Membership Interest

     53

ARTICLE 8 DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY

     54

8.1

 

Limitations

     54

8.2

 

Exclusive Causes

     54

8.3

 

Effect of Dissolution

     54

8.4

 

No Capital Contribution Upon Dissolution

     54

8.5

 

Liquidation

     55

ARTICLE 9 MISCELLANEOUS

     56

9.1

 

Amendments

     56

9.2

 

Member Representations and Warranties; Indemnification

     56

9.3

 

Entire Agreement

     60

9.4

 

Further Assurances

     60

9.5

 

Notices

     60

9.6

 

Tax Matters

     60

9.7

 

Governing Law

     65

 

(ii)



--------------------------------------------------------------------------------

         Page  

9.8

 

Construction

     65

9.9

 

Captions – Pronouns

     65

9.10

 

Binding Effect

     65

9.11

 

Severability

     65

9.12

 

Confidentiality

     66

9.13

 

Interpretation

     66

9.14

 

No Third Party Beneficiaries

     67

9.15

 

No Right of Setoff

     67

9.16

 

Counterparts

     67

9.17

 

Submission to Jurisdiction

     67

9.18

 

Attorney’s Fees

     67

9.19

 

Injunctive Relief and Enforcement

     67

9.20

 

Intentionally Omitted

     68

9.21

 

Force Majeure

     68

9.22

 

Limitation on Creditors’ Interests

     68

 

Exhibit A

 

 Members, Initial Capital Contributions and Percentage Interests

Exhibit B

 

 REOC Letter

Exhibit C

 

 Interest ROFO Sale Documents

Exhibit D

 

 Anti-Corruption Representation

Schedule 1

 

 Initial Financing; Permitted Carveout Guaranty

Schedule 2

 

 MGP Competitor

 

(iii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MGP BREIT VENTURE 1 LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of MGP BREIT Venture 1 LLC, a Delaware limited liability company (the “Company”)
is made and entered into as of February 14, 2020 (the “Effective Date”), by and
between MGP JV Investco 1 LLC, a Delaware limited liability company (the “MGP
Entity”), and BCORE Windmill Parent LLC, a Delaware limited liability company
(the “Sponsor Entity”). Capitalized terms used herein are defined in Article II
hereof or as elsewhere provided herein.

RECITALS

A.    The Company has been formed by the MGP Entity as a limited liability
company under the Act for purposes of acquiring, owning, financing, leasing,
maintaining, operating and otherwise dealing with the Properties (which may be
through Subsidiaries of the Company, if elected by the Managing Member (subject
to Section 1.2 below)). The Company was formed by filing the Certificate with
the Secretary of State of the State of Delaware under and pursuant to the
provisions of the Act and is currently operated in accordance with that certain
Limited Liability Company Agreement dated as of January 17, 2020 (the “Existing
Operating Agreement”).

B.    The MGP Entity desires to admit the Sponsor Entity as a Member of the
Company, and the Members desire to enter into this Agreement to amend and
restate the Existing Operating Agreement in its entirety for purposes of setting
forth their respective rights and obligations with respect to the Company and
each other.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Existing Operating Agreement in its entirety to read as follows:

ARTICLE 1

ORGANIZATIONAL MATTERS

1.1    Formation and Continuation; Filings.

1.1.1    The Company was formed under and pursuant to the provisions of the
Delaware Limited Liability Company Act, 6 Del.C. § 18-101, et seq. (as amended
from time to time, the “Act”) and on the terms and conditions set forth in the
Certificate as filed with the



--------------------------------------------------------------------------------

Secretary of State of the State of Delaware. The rights and liabilities of the
Members of the Company shall be as provided in the Act, the Certificate and this
Agreement. In the event of any inconsistency between any terms and conditions
contained in this Agreement, the Certificate and any non-mandatory provisions of
the Act, the terms and conditions contained in this Agreement shall govern and
override the provisions of the Certificate and the Act. Each of the Members is
admitted to the Company as a member of the Company upon its execution of this
Agreement.

1.1.2    The fact that the Certificate is on file in the office of the Secretary
of State shall constitute notice that the Company is a limited liability company
pursuant to Section 18-207 of the Act.

1.1.3    The Certificate may be amended or restated by the Managing Member as
provided in the Act as deemed necessary or desirable by the Managing Member;
provided that, the Certificate may not be amended or restated without the
written consent of any other Member that would be materially adversely affected
thereby.

1.1.4    Andrew Hagopian III, as an “authorized person” within the meaning of
the Act, executed, delivered and filed the Certificate of the Company with the
Secretary of State of the State of Delaware, which filing is hereby approved and
ratified. Effective as of the Effective Date, her powers as an “authorized
person” shall cease, and the Managing Member shall become (and thereafter shall
continue as) the designated “authorized person” within the meaning of the Act.
To the extent not inconsistent with this Agreement, the Managing Member may
execute on behalf of the Company, and file and record (or cause to be filed and
recorded) and publish, if required by applicable laws, such other and further
certificates, statements or other instruments as may be necessary or desirable
under the laws of the State of Delaware or the state in which any of the Company
Assets are located in connection with the formation and continuation of the
Company and the commencement and carrying on of its business. Subject to the
terms and conditions of this Agreement, the Managing Member may also cause to be
made, on behalf of the Company, such additional filings and recordings as the
Managing Member reasonably shall deem necessary, customary, convenient or
advisable.

1.2    Name. The name of the Company shall be MGP BREIT Venture 1 LLC. The
Company may also conduct business through Subsidiaries of the Company or at the
same time under one or more fictitious names if the Managing Member determines
that such is necessary or advisable. The Managing Member may change the name of
the Company, from time to time, in accordance with applicable law.

1.3    Principal Place of Business; Other Places of Business. The principal
place of business of the Company is located at 1980 Festival Plaza Drive, Suite
750, Las Vegas, Nevada, 89135, or such other place within or outside the State
of Delaware as the Managing Member may from time to time designate. The Company
may maintain offices and places of business at such other place or places within
or outside the State of Delaware as the Managing Member deems necessary or
advisable. The Managing Member shall provide written notice to the other Members
of any change of the principal place of business of the Company.

1.4    Business Purpose . The purpose and business of the Company is to
directly, or indirectly through Subsidiaries, acquire, invest in, own, manage,
operate, maintain, repair,

 

-2-



--------------------------------------------------------------------------------

redevelop, renovate, construct, improve, assign, transfer, lease, finance,
mortgage, pledge, sell, dispose and otherwise deal with the Properties or any
portion thereof, related property and any other Company Assets acquired by the
Company in accordance with the terms hereof, and to own the interests in all of
the Subsidiaries of the Company, and to provide any services related thereto and
to perform all other activities necessary, customary, convenient or incidental
to the furtherance of the foregoing (collectively, the “Business”).

1.5    Powers. In furtherance of its Business, but subject to all of the
provisions of this Agreement, the Company shall, have and may exercise, all of
the powers and rights that can be conferred upon limited liability companies
formed pursuant to the Act, and may also engage in such other lawful business
purposes or activity in which a limited liability company may be engaged under
applicable law (including, without limitation, the Act) and enter into any
agreement or other undertaking, in each case, which the Managing Member deems
reasonably necessary, customary, convenient or advisable in connection with or
incidental to the furtherance of the Business.

1.6    Designated Agent for Service of Process. So long as required by the Act,
the Company shall continuously maintain a registered office and a registered
agent for service of process on the Company in the State of Delaware. As of the
Effective Date, the address of the registered office and the registered agent
for service of process of the Company in the State of Delaware shall be as
specified in the Certificate or as otherwise designated by the Managing Member.
The Company may also from time to time maintain a registered office and a
registered agent for service of process on the Company in any other state or
jurisdiction as the Managing Member determines necessary or advisable.

1.7    Term. The term of the Company commenced on the filing of the Certificate
with the Secretary of State of the State of Delaware, and shall continue until
the Company is dissolved in accordance with the terms of this Agreement.
Notwithstanding the dissolution of the Company, the existence of the Company
shall continue as a separate legal entity until termination pursuant to this
Agreement.

1.8    Foreign Qualification. The Company shall be qualified or registered under
foreign limited liability company statutes, or assumed or fictitious name
statutes or similar laws, in any jurisdiction in which the Company owns property
or transacts business to the extent, in the judgment of the Managing Member,
such qualification or registration is necessary or advisable in order to protect
the limited liability of the Members or to permit the Company lawfully to own
property or transact business. Each Person designated by the Managing Member as
an authorized person within the meaning of Section 18-204(a) of the Act shall
have the power and authority to execute, file and publish any certificates,
notices, statements or other documents (and any amendments and/or restatements
thereof) necessary to permit the Company to conduct business as a limited
liability company in each jurisdiction where the Company elects to do business.
At the request of the Managing Member, each Member shall execute and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, register, continue and terminate the
Company as a foreign limited liability company in all such jurisdictions in
which the Company may reasonably be expected to conduct business; provided that
no Member shall be required to file any general consent to service of process or
to qualify as a foreign corporation, limited liability company, partnership or
other entity in any jurisdiction in which it is not already so qualified.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

2.1    Definitions. Capitalized words and phrases used and not otherwise defined
in this Agreement shall have the following meanings:

“Acquiring Member” is defined in Section 7.2(a).

“Act” is defined in the Section 1.1.1.

“Additional Capital Contributions” means Capital Contributions other than the
Initial Capital Contributions.

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant fiscal year,
after giving effect to the following adjustments:

(a)    Add to such Capital Account the following items:

(i)    The amount, if any, that such Member is obligated to contribute to the
Company within ninety (90) days after liquidation of such Member’s Interest; and

(ii)    The amount that such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b)    Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.

“Affiliate” (including the correlative meaning of the term “Affiliated”) means,
with reference to a specified Person, any Person which, directly or indirectly
(including through one or more intermediaries), Controls or is Controlled by or
is under common Control with any other Person, including any Subsidiary of a
Person, provided however, that in no event shall the Company or any of its
Subsidiaries be considered an Affiliate of any Member and that in no event shall
any Member or its Controlled Affiliates be considered an Affiliate of the
Company or any of its Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

“Aggregate Sale” is defined in Section 6.12.1.

“Agreement” is defined in the Preamble.

“Asset Disposition” is defined in Section 6.12.1.

“Asset Disposition CC Allocation” is defined in Section 6.12.

“Asset Disposition PP Adjustments” is defined in Section 6.12.

“Asset Potential Purchasers” is defined in Section 6.12.1.

“Asset Responding Member” is defined in Section 6.12.1.

“Asset ROFO” is defined in Section 6.12.1.

“Asset ROFO Closing” is defined in Section 6.12.3.

“Asset ROFO Closing Date” is defined in Section 6.12.3.

“Asset ROFO Down Payment” is defined in Section 6.12.2.

“Asset ROFO Election Notice” is defined in Section 6.12.1.

“Asset ROFO Escrow Agent” is defined in Section 6.12.2.

“Asset ROFO Gross Valuation” is defined in Section 6.12.1.

“Asset ROFO Notice” is defined in Section 6.12.1.

“Asset ROFO Offer Period” is defined in Section 6.12.1.

“Asset ROFO Purchase Agreement” is defined in Section 6.12.4.

“Asset ROFO Purchase Price” means the amount the Triggering Member would have
received if (x) the Offered Assets had been sold at the Asset ROFO Gross
Valuation, (y) all of the liabilities of the Company and its Subsidiaries
related thereto (including, without limitation, all Credit Arrangements) had
been paid, and (z) the remaining net proceeds had been distributed to the
Members in accordance with this Agreement, including the repayment of any
Optional Loans in accordance with the terms of this Agreement. If the applicable
Asset ROFO Notice included a determination that the Credit Arrangement secured
by the Offered Assets would be repaid by the Company in connection with the sale
of the Offered Assets, then the liabilities of the Company and its Subsidiaries
shall be deemed to include any prepayment, defeasance or other similar costs
that would have been incurred in connection with such repayment but if the
applicable Asset ROFO Notice included a determination that the Credit
Arrangement secured by the Offered Assets would be assumed by the purchaser, any
such prepayment, defeasance or other similar costs, shall be excluded from the
calculation of the liabilities of the Company and its Subsidiaries.

“Asset ROFO Rejection Notice” is defined in Section 6.12.1.

 

-5-



--------------------------------------------------------------------------------

“Assignee” means any Person: (a) to whom a Member (or Assignee thereof)
Transfers all or part of its direct Interest in accordance with the terms of
this Agreement, and (b) that has not been admitted to the Company as a
Substitute Member pursuant to Section 7.5.

“Bad Act” is defined in Section 6.8.1.

“Bankruptcy” means, with respect to a Person, the occurrence of: (1) an
assignment by the Person for the benefit of creditors; (2) the filing by the
Person of a voluntary petition in bankruptcy; (3) the entry of a judgment by any
court that the Person is bankrupt or insolvent, or the entry against the Person
of an order for relief in any bankruptcy or insolvency proceeding; (4) the
filing of a petition or answer by the Person seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation; (5) the filing by the
Person of an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any proceeding for
reorganization or of a similar nature; (6) the consent or acquiescence of the
Person to the appointment of a trustee, receiver or liquidator of the Person or
of all or any substantial part of its properties; or (7) any other event that
would cause, if not for the provisions of this Agreement, the Person to cease to
be a member of a limited liability company under the Act.

“BBA Share” is defined in Section 9.6.1(d).

“BREIT” means Blackstone Real Estate Income Trust, Inc. and its successors and
assigns.

“BREIT OP” means BREIT Operating Partnership L.P. and its successors and
assigns.

“Business” is defined in Section 1.4.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, which
is not a day on which national banks in the City of New York, New York are
authorized or obligated, by law or executive order, to close.

“Capital Account” means the Capital Account maintained for each Member on the
Company’s books and records, as adjusted in accordance with the following
provisions:

(a)    To each Member’s Capital Account there shall be added (i) such Member’s
Capital Contributions, (ii) such Member’s allocable share of Net Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Article 5 or other provisions of this Agreement, and
(iii) the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member.

(b)    From each Member’s Capital Account there shall be subtracted (i) the
amount of (A) cash and (B) the Gross Asset Value of any Company Assets (other
than cash) distributed to such Member (other than any payment of principal
and/or interest to such Member pursuant to the terms of a loan made by the
Member to the Company or any fees paid to a Member) pursuant to any provision of
this Agreement, (ii) such Member’s allocable share of Net Losses and any other
items in the nature of expenses or losses that are specially allocated to such

 

-6-



--------------------------------------------------------------------------------

Member pursuant to Article 5 or other provisions of this Agreement, and
(iii) liabilities of such Member assumed by the Company or which are secured by
any property contributed by such Member to the Company.

(c)    In the event any Interest is Transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the Interest so Transferred.

(d)    In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

(e)    The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations. In the event that the Managing
Member shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any additions or subtractions thereto, are computed in
order to comply with such Regulations, the Managing Member may make such
modification, provided that it is not likely to have a material adverse effect
on any Member pursuant to any provision of this Agreement. The Managing Member
shall also make (i) any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) any appropriate modifications in the event that unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Sections 1.704-1(b) and 1.704-2.

“Capital Call Notice” is defined in Section 3.2.2.

“Capital Contributions” means with respect to any Member at any time, the
aggregate amount of money and the initial Gross Asset Value of any property
(other than money) contributed, or deemed contributed, by such Member to the
Company as of such time (net of any liabilities secured by such property or to
which such property is otherwise subject), including any Initial Capital
Contribution and Additional Capital Contributions.

“Capital Event” means any sale, exchange, condemnation, insurance recovery, or
other disposition of Company Assets, or a loan or a refinancing of a loan to the
extent the proceeds of such loan are made available to the Company, but excludes
incidental sales of non-material personal property occurring in the ordinary
course of business. For the avoidance of doubt, the receipt and distribution of
the proceeds of the Debt Financing (as defined in the MTA) are not Capital
Events for purposes of this Agreement.

“Capital Proceeds” means cash or other consideration received by the Company and
its Subsidiaries as a result of any Capital Event less any such cash which is
applied to (i) the payment of transaction costs for such Capital Event or other
Company Expenses related to such Capital Event, (ii) the repayment of debt of
the Company or its Subsidiaries which is required under the terms of the
indebtedness or is otherwise authorized by the Managing Member, or
(iii) payments of capital expenditures, and (iv) any other amounts set aside for
the restoration, increase or creation of Reserves.

 

-7-



--------------------------------------------------------------------------------

“Carveout Contribution Agreement” means that certain Contribution Agreement
dated the Effective Date by and among, the Company, the Members, and the
Carveout Guarantors.

“Carveout Guarantors” means, collectively, the MGP Guarantor and the Sponsor
Guarantor.

“Cash Available for Distribution” means, at the date of determination, all
Company cash receipts (excluding the proceeds from Capital Contributions or
Optional Loans by any Member), after deducting payments for Company Expenses,
payments required to repay any debts or other obligations of the Company,
capital expenditures, and any other amounts set aside for the restoration,
increase or creation of Reserves.

“Certificate” means the Certificate of Formation for the Company filed with the
Secretary of State of the State of Delaware on January 17, 2020, pursuant to
Section 18-201 of the Act, as the same has been or may hereafter be amended and
restated.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the Preamble.

“Company Assets” means all direct and indirect assets and property, whether
tangible or intangible (including monies) and whether real, personal, or mixed,
from time to time owned by or held for the benefit of the Company, including all
direct or indirect interests in the Properties.

“Company Expenses” means, with respect to any fiscal period, the amount of any
expenses accrued or paid by or on behalf of the Company during the period,
including without limitation, all cash expenses, such as insurance premiums,
legal, accounting, and bookkeeping. Company Expenses shall include the actual
cost of goods, materials, and administrative services used for or by the
Company, whether incurred by the Managing Member, any Affiliate thereof, or any
non-Affiliate in performing functions set forth in this Agreement reasonably
requiring the use of such goods, materials, or administrative services,
provided, that any expenses incurred by Affiliates of the Managing Member and
reimbursable by the Company shall be on terms no less favorable than those that
would be incurred in an arm’s-length market rate transaction with a Third Party
unaffiliated with the Company and/or the Managing Member.

“Company Minimum Gain” has the meaning set forth in
Regulations Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership
minimum gain.”

“Competitor Restriction Termination Date” has the meaning set forth in the
Lease.

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
possession, directly or indirectly (including through one or more
intermediaries), of the power to direct or cause the direction of the management
and policies of such Person, through the ownership or control of voting
securities, partnership interests or other equity interests, by contract or
otherwise.

 

-8-



--------------------------------------------------------------------------------

“Credit Arrangements” is defined in Section 3.8.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the federal income tax depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method chosen by the Managing
Member.

“Dilutive Contribution” as defined in Section 3.3.7.

“Due Date” is defined in Section 3.2.3.

“Economic Interest” means a Person’s right to share in the Net Profits, Net
Losses, or similar items of, and to receive distributions from, the Company, but
does not include any other rights of a Member including, without limitation, the
right to vote or to participate in the management of the Company, or, except as
specifically provided in this Agreement or required under the Act, any right to
information concerning the business and affairs of the Company.

“Effective Date” is defined in the Preamble.

“Emergency Expenses” means costs that arise from an emergency situation which
would, or could reasonably be expected to, (i) cause imminent material loss to
the Company, (ii) pose an imminent threat of bodily injury to persons at the
Properties, (iii) cause a material liability to the Company or any Subsidiary
resulting from a failure to comply with any laws, orders, rules, regulations and
other requirements enacted, imposed or enforced by any governmental authority or
(iv) result in the imminent suspension of any material services necessary to the
continued operation of any portion of the Properties.

“ERISA” is defined in Section 9.2.2.

“Existing Operating Agreement” is defined in the Recitals.

“Failed Contribution” is defined in Section 3.3.1.

“For Cause Removal Event” means the occurrence of any of the following: (i) the
written admission by MGP Member or the final non-appealable finding by a court
of competent jurisdiction that MGP Member or any of its Affiliates (it being
expressly agreed that for the purposes of this clause, none of MGM or any of its
Subsidiaries (which are not also MGP’s Subsidiaries) shall be deemed to be an
Affiliate of MGP Member) committed an act of fraud with respect to the Company
or any Company Assets, (ii) the final non-appealable finding by a court of

 

-9-



--------------------------------------------------------------------------------

competent jurisdiction that MGP Member (or an Officer appointed by the MGP
Member in its capacity as Managing Member) or any of its Affiliates (it being
expressly agreed that for the purposes of this clause, none of MGM or any of its
Subsidiaries (which are not also MGP’s Subsidiaries) shall be deemed to be an
Affiliate of MGP Member) took or implemented (or caused the Company or any of
its Subsidiaries to take or implement) any action that constitutes a Major
Decision without the consent of Sponsor Member in violation of Section 6.3.1, or
(iii) a Bankruptcy by or with respect to the MGP Member, the MGP Guarantor or
MGP.

“Gaming Authority” means any Government Entity that holds regulatory, licensing
or permit authority over gambling, gaming, lotteries, horse racing or casino
activities conducted by MGM, the MGP Entity or the Sponsor Entity or any of
their respective Affiliates, including, but not limited to, the Nevada Gaming
Commission and the Nevada Gaming Control Board.

“Gaming Laws” means all laws governing or relating to MGM, the MGP Entity or the
Sponsor Entity or any of their respective Affiliates and the gambling, gaming,
lottery, horse racing or casino activities and operations of MGM, the MGP Entity
or the Sponsor Entity or any of their respective Affiliates, in each case, as
amended from time to time, including, but not limited to, the Nevada Gaming
Control Act and the regulations promulgated thereunder.

“Government Entity” means any (a) Gaming Authority, (b) federal, state, local,
municipal, foreign or other government or political subdivision thereof, or any
agency or instrumentality of such government or political subdivision,
(c) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal) or (d) body exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature, including any arbitral tribunal.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as reasonably
determined by the Managing Member;

(b)    The Gross Asset Values of all Company Assets immediately prior to the
occurrence of any event described in subparagraph (i), subparagraph (ii),
subparagraph (iii) or subparagraph (iv) below, shall be adjusted to equal their
respective gross fair market values (taking Code Section 7701(g) into account),
as reasonably determined by the Managing Member using such method of valuation
as it may adopt, as of the following times:

(i)    the acquisition of an additional Interest (other than in connection with
the execution of this Agreement) by a new or existing Member in exchange for
more than a de minimis Capital Contribution, if the Managing Member reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative interests of the Members in the Company;

 

-10-



--------------------------------------------------------------------------------

(ii)    the distribution by the Company to a Member of more than a de minimis
amount of Company Assets as consideration for an Interest, if the Managing
Member reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Members in the Company;

(iii)    the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); and

(iv)    at such other times as the Managing Member shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(c)    The Gross Asset Value of any Company Asset distributed to a Member shall
be the gross fair market value (taking Code Section 7701(g) into account) of
such asset on the date of distribution as reasonably determined by the Managing
Member, provided such determination shall be consistent with the fair market
value of the Company Assets as determined for purposes of Section 4.4.

(d)    The Gross Asset Values of Company Assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that an adjustment pursuant to subparagraph (b) above is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).

(e)    If the Gross Asset Value of a Company Asset has been determined or
adjusted pursuant to subparagraph (a), subparagraph (b) or subparagraph
(d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such Company Asset for purposes
of computing Net Profits and Net Losses.

“Guaranty Payment” is defined in Section 3.8.4.

“Imputed Underpayment” means an imputed underpayment calculated in accordance
with Section 6225(b) of the Code.

“Incapacity” (including the correlative meaning of the term “Incapacitated”)
means, (a) as to any Member who is an individual, the death, total physical
disability or entry by a court of competent jurisdiction adjudicating such
Member incompetent to manage his or her person or his or her estate; (b) as to
any Member that is a corporation, limited liability company or limited
partnership, the bankruptcy (as defined in the Delaware Act) or the filing of a
certificate of dissolution, or its equivalent, of such corporation or limited
liability company or limited partnership; (c) as to any Member that is a
partnership (other than a limited partnership), the the bankruptcy (as defined
in the Delaware Act) or the dissolution and commencement of winding up of such
partnership; (d) as to any Member that is an estate, the distribution by the
fiduciary of the estate’s entire interest in the Company; or (e) as to any
trustee of a trust that is a Member, the termination of the trust (but not the
substitution of a new trustee).

 

-11-



--------------------------------------------------------------------------------

“Indemnitee” is defined in Section 6.8.1.

“Individual Sale” is defined in Section 6.12.1.

“Initial Capital Contributions” is defined in Section 3.1.3.

“Initial Financing” is defined in Section 3.8.2.

“Interest Purchase Agreement” is defined in Section 7.1.4(d).

“Interest Responding Member” is defined in Section 7.1.4(a).

“Interest ROFO” is defined in Section 7.1.4(a).

“Interest ROFO CC Allocation” is defined in Section 7.1.4 (a)

“Interest ROFO Closing” is defined in Section 7.1.4(c).

“Interest ROFO Closing Date” is defined in Section 7.1.4(c).

“Interest ROFO Down Payment” is defined in Section 7.1.4(b).

“Interest ROFO Election Notice” is defined in Section 7.1.4(a).

“Interest ROFO Escrow Agent” is defined in Section 7.1.4(b).

“Interest ROFO Notice” is defined in Section 7.1.4(a).

“Interest ROFO Offer Period” is defined in Section 7.1.4(a).

“Interest ROFO PP Adjustments” is defined in Section 7.1.4 (a)

“Interest ROFO Purchase Price” is defined in Section 7.1.4(a).

“Interest ROFO Rejection Notice” is defined in Section 7.1.4(a).

“Interest ROFO Sale Documents” is defined in Section 7.1.4(c).

“Interested Member” is defined in Section 9.6.4(a).

“Item Subject to Deemed Consent” has the meaning given to the term “Item Subject
to Deemed Consent” in the Lease.

“Lease” means that certain Master Lease, dated as of February 14, 2020, by and
among the Property Owners and Tenant, as amended, supplemented and/or modified
from time to time.

“Lease Document Major Decision” is defined in Section 6.3.1(l).

 

-12-



--------------------------------------------------------------------------------

“Lease Documents” means the Lease, the Lease Guaranty, the Transition Services
Agreement, each Operating Subtenant Attornment Agreement and the Operating
Subtenant Guaranty.

“Lease Guaranty” means that certain Guaranty of Lease Documents, dated as of
February 14, 2020, made by MGM in favor of the Property Owners, as amended,
supplemented and/or modified from time to time.

“Lender” is defined in Section 3.8.1.

“Lending Eligible Member” is defined in Section 3.3.1.

“Lending Member” is defined in Section 3.3.1.

“Liabilities” is defined in Section 6.8.1.

“Liquidator” is defined in Section 8.5.1.

“Lockout Date” means the date which is the earliest of (x) the 25th anniversary
of the Effective Date, (y) the termination of the Lease arising out of an Event
of Default (as defined in the Lease), and (z) if MGP Member is removed as
Managing Member as a result of a For Cause Removal Event, the later of (i) the
expiration of the Tax Protection Period and (ii) the date on which MGP Member is
so removed as Managing Member as a result of a For Cause Removal Event.

“LTV” means with respect to any proposed Credit Arrangement, on the date such
Credit Arrangement is to be entered into, the ratio, expressed as a percentage,
of (x) the maximum principal amount of such Credit Arrangement together with the
outstanding principal amount of any other Credit Arrangements which will remain
outstanding after such proposed Credit Arrangement is entered into and is
secured by the same Company Assets as the proposed Credit Arrangement to (y) the
fair market value of the Company Assets securing such Credit Arrangement, as
reasonably determined by the Member proposing such Credit Arrangement in good
faith.

“Major Decision” is defined in Section 6.3.1.

“Managing Member” means the MGP Member, any Substitute Member thereof or any New
Managing Member.

“Mandalay Bay Property” means the real property commonly known as the Mandalay
Bay Resort and Casino located in Las Vegas, Nevada, acquired by the Mandalay Bay
Property Owner pursuant to the MTA.

“Mandalay Bay Property Owner” means Mandalay Propco, LLC a Delaware limited
liability company, which is the owner of the Mandalay Bay Property.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner minimum
gain.”

 

-13-



--------------------------------------------------------------------------------

“Member Nonrecourse Debt” has the meaning set forth in
Regulations Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in
Regulations Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“Members” means the Persons admitted as members of the Company in accordance
herewith and any Substitute Members, with each Member being referred to,
individually, as a “Member”; the initial Members shall be the MGP Member and the
Sponsor Member.

“Membership Interest” or “Interest” means the entire ownership interest of a
Member in the Company at any particular time, including without limitation, the
Member’s Economic Interest and any proceeds thereof, any and all rights to vote
and otherwise participate in the Company’s affairs, and the rights to any and
all benefits to which a Member may be entitled as provided in this Agreement,
together with the obligations of such Member to comply with all of the terms and
provisions of this Agreement.

“MGM” means MGM Resorts International, a Delaware corporation, and its
successors and assigns.

“MGM Grand Property” means the real property commonly known as the MGM Grand Las
Vegas Hotel and Casino located in Las Vegas, Nevada, acquired by the MGM Grand
Property Owner pursuant to the MTA.

“MGM Grand Property Owner” means MGM Grand Propco, LLC, a Delaware limited
liability company, which is the owner of the MGM Grand Property.

“MGM Guaranty” means that certain guaranty delivered on the Effective Date by
MGM with respect to the Initial Financing.

“MGP” means MGM Growth Properties Operating Partnership LP, a Delaware limited
partnership, and its successors and assigns.

“MGP Competitor” means any Person set forth on Schedule 2.

“MGP Entity” is defined in the Preamble.

“MGP Guarantor” means any Affiliate of the MGP Member (including MGP) that
executes a Permitted Carveout Guaranty.

“MGP Member” means MGP Entity, together with its permitted successors and
assigns admitted as a Substitute Member, including any Substitute Member
acquiring the Interests formerly held by an MGP Member.

 

-14-



--------------------------------------------------------------------------------

“MGP REIT” means MGM Growth Properties LLC, a Delaware limited liability
company.

“Monthly Payment Date” means the 15th day following the end of a calendar month.

“MTA” means that certain Master Transaction Agreement, dated as of January 14,
2020 and executed by MGP, MGM, the Sponsor Member and certain other parties, as
the same may be amended, supplemented and otherwise modified from time to time.

“Net Profits” or “Net Losses” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition of Net Profits and Net Losses shall be added to such taxable
income or loss;

(b)    Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Profits or Net Losses pursuant to this definition of Net
Profits and Net Losses, shall be subtracted from such taxable income or loss;

(c)    Gain or loss resulting from any disposition of Company Assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Company Assets disposed of,
notwithstanding that the adjusted tax basis of such Company Assets differs from
its Gross Asset Value;

(d)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;

(e)    To the extent an adjustment to the adjusted tax basis of any asset
included in Company Assets pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Profits and Net Losses;

(f)    If the Gross Asset Value of any Company Asset is adjusted in accordance
with subparagraph (b) or subparagraph (c) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses; and

 

-15-



--------------------------------------------------------------------------------

(g)    Notwithstanding any other provision of this definition of Net Profits and
Net Losses, any items that are specially allocated pursuant to Section 5.2 or
Section 5.4.2 hereof shall not be taken into account in computing Net Profits or
Net Losses. The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Sections 5.2 and 5.4.2 shall be
determined by applying rules analogous to those set forth in this definition of
Net Profits and Net Losses.

“New Lease Major Decision” is defined in Section 6.3.1.

“New Managing Member” is defined in Section 6.4.1.

“Non-Contributing Member” is defined in Section 3.3.1.

“Non-Discretionary Capital” means capital required by the Company (i) to cover
Emergency Expenses or to pay debt service payable under any Credit Arrangement,
only to the extent that ordinary cash flows of the Company are not available to
satisfy the same or (ii) to pay Required Principal Paydowns.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

“OFAC” is defined in Section 9.2.1(h).

“Offered Assets” is defined in Section 6.12.1.

“Officers” is defined in Section 6.1.3.

“Operating Subtenant” has the meaning set forth in the Lease.

“Operating Subtenant Attornment Agreement” has the meaning set forth in the
Lease.

“Operating Subtenant Guaranty” has the meaning set forth in the Lease.

“Optional Contribution Notice” is defined in Section 3.3.1.

“Optional Loan” is defined in Section 3.3.1.

“Optional Loan Rate” means ten percent (10%) per annum; provided, however, that
the Optional Loan Rate for Optional Loans made for the purposes of funding
Required Principals Paydowns shall be fourteen percent (14%) per annum;
provided, further, that in no event shall the Optional Loan Rate exceed the
highest lawful rate of interest allowable under applicable law.

 

-16-



--------------------------------------------------------------------------------

“Other MGM/MGP Arrangements” is defined in Section 6.9.2.

“Outside Contribution Date” is defined in Section 3.3.1.

“Partnership Representative” is defined in Section 9.6.1.

“Patriot Act” is defined in Section 9.2.1(h).

“PCAOB” means, the Public Company Accounting Oversight Board or any successor
thereto as may be directed by or implemented pursuant to SOX.

“Percentage Interest” means, with respect to each Member, initially the
percentage set forth opposite such Member’s name on Exhibit A attached hereto,
as the same may be amended or otherwise modified from time to time.

“Permitted Carveout Guaranty” means, with respect to any Person that is the
guarantor, the collective reference to a guaranty of indebtedness or indemnity
that provides for personal recourse to such Person for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions or included in a separate guaranty or indemnification agreement in
non-recourse financing of real property.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a limited partnership, a trust, an unincorporated
organization, a government or any department or agency thereof, or any entity
similar to any of the foregoing.

“Property” and “Properties” means, individually or collectively, the Mandalay
Bay Property and the MGM Grand Property.

“Property Disposition” means the (i) sale of all or substantially all of any
Property, (ii) sale of any direct ownership interests in any Property Owner or
any Subsidiary of the Company that directly or indirectly owns a Property to a
Person other than the Company or a direct or indirect wholly-owned Subsidiary of
the Company, or (iii) merger, consolidation, conversion or other combination of
the Company, or any Subsidiary of the Company that directly or indirectly owns a
Property, with or into any other Person (other than the Company or a direct or
indirect wholly-owned Subsidiary of the Company).

“Property Owner” and Property Owners” means, individually or collectively, the
Mandalay Bay Property Owner and the MGM Grand Property Owner.

“Public Vehicle” means a Person whose securities are listed and traded on the
New York Stock Exchange, AMEX, NASDAQ, or another nationally recognized
securities exchange, and shall include any operating partnership through which
such Person conducts all or substantially all of its business (including,
without limitation, MGP and BREIT OP).

“Regulation D” is defined in Section 9.2.1(k).

 

-17-



--------------------------------------------------------------------------------

“Regulations” means temporary and final Treasury Regulations promulgated under
the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding Treasury Regulations).

“Regulatory Allocations” is defined in Section 5.2.8.

“REIT” is defined in Section 6.11.

“REIT Requirements” is defined in Section 6.11.

“Removal Event” means (i) if an Event of Default (as defined in the Lease) has
occurred and is continuing, (ii) the occurrence of a For Cause Removal Event, or
(iii) the occurrence of a Transfer or dilution in accordance with Section 3.3.7
which results in MGP, directly or indirectly, owning less than thirty-five
percent (35%) of the Membership Interests in the Company.

“Required Principal Paydowns” means the payment of all or a portion of the
principal amount of any Credit Arrangement or other indebtedness for borrowed
money of the Company or any Subsidiary (including all associated transaction
costs) on or about the maturity of such Credit Arrangement or other indebtedness
in circumstances where the Company does not obtain replacement financing in an
amount at least equal to such maturing Credit Arrangement or other indebtedness.

“Required Tax Elections” means: (i) an election to adopt the accrual method of
accounting in accordance with Regulations Section 1.446-1(e)(1); (ii) an
election to adopt the recurring item exception of Code Section 461(h)(3)
pursuant to Regulations Section 1.461-5(a) for all types of items for all trades
or businesses of the Company; (iii) an election pursuant to Code Section 461(c)
to ratably accrue real property taxes; (iv) an election under Code
Section 168(g)(7) to use the alternative depreciation system with respect to all
applicable assets of the Company acquired after the Effective Date; (v) an
election pursuant to Regulations Section 1.168(k)-1(e)(1) not to apply Code
Section 168(k) with respect to any asset of the Company; (vi) a de minimis safe
harbor election under Regulations Section 1.263(a)-1(f) for all eligible amounts
paid or incurred during the taxable year; (vii) an election pursuant to
Regulations Section 1.709-1(b)(2) to capitalize the Company’s organizational
expenses for the taxable year in which the Company begins business; and
(viii) one or more elections under Code Section 163(j)(7)(B) and Proposed
Regulations 1.163(j)-9 to be an electing real property trade(s) or business(es).

“Reserves” means funds set aside or amounts allocated to reserves that shall be
maintained in amounts deemed sufficient by the Managing Member, in its
reasonable discretion, for working capital, and to pay capital expenditures,
taxes, insurance, debt service, debt repayment and other liabilities (including
any liabilities arising under the Tax Protection Agreement), costs or expenses
incident to the existence of the Company or its Subsidiaries or the conduct of
business by the Company or its Subsidiaries as contemplated hereunder.

“Retained Guarantee Liabilities” is defined in Section 7.1.4(c).

“Reviewed Year” is defined in Section 6225(d)(1) of the Code.

 

-18-



--------------------------------------------------------------------------------

“Right to Compete” is defined in Section 6.9.2.

“ROFO Offered Interest” is defined in Section 7.1.4(a).

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Selling Member” is defined in Section 7.1.4(a).

“Similar Law” is defined in Section 9.2.2.

“SOX” means the Sarbanes-Oxley Act of 2002, as amended, supplemented, restated
or replaced from time to time, or any similar or related requirements pursuant
to applicable law from time to time.

“Sponsor Entity” is defined in the Preamble.

“Sponsor Guarantor” means any Affiliate of Sponsor Member (including BREIT OP)
that executes a Permitted Carveout Guaranty.

“Sponsor Member” means Sponsor Entity, together with its permitted successors
and assigns that are admitted as Substitute Members, including any Substitute
Member acquiring the Interests formerly held by a Sponsor Member.

“Subsidiary” means, with respect to any Person, any Affiliate of such Person
which is directly or indirectly, through one or more intermediaries, Controlled
by such Person.

“Substitute Member” means any Person: (a) to whom a Member (or Assignee thereof)
Transfers all or any part of its direct Interest in accordance with the terms of
this Agreement, and (b) which has been admitted to the Company as a Substitute
Member pursuant to Section 7.5.

“Targeted Financing” means any proposed Credit Arrangement that is in an amount
equal to the greater of (i) an amount sufficient to repay in full any existing
Credit Arrangement secured by the Company Assets which will be collateral for
such proposed new Credit Arrangement, including any related prepayment,
defeasance or similar costs incurred as a result of such repayment and (ii) an
amount which results in an LTV of (A) not less than 60% and (B) not greater than
75%.

“Tax Advances” is defined in Section 4.3.

“Tax Protection Agreement” means that certain tax protection agreement dated as
of the date hereof by and between MGM and the Company, as amended, supplemented
and/or modified from time to time.

“Tax Protection Period” means “Protected Period” as defined in the Tax
Protection Agreement.

 

-19-



--------------------------------------------------------------------------------

“Tenant” has the meaning given to the term “Tenant” in the Lease.

“Tenant Party” means any of Tenant, any Operating Subtenant, MGM and any MGM
Party (as defined in the Transition Services Agreement), in each case, in its
capacity as a party to a Lease Document, as applicable.

“Tenant Competitor” has the meaning given to the term “Tenant Competitor” in the
Lease.

“Third Party” means with respect to any Person, any other Person that is not an
Affiliate of such Person.

“Transfer” means any sale, exchange, assignment, pledge, transfer, gift,
hypothecation, mortgage, encumbrance or other form of disposition, directly or
indirectly, by operation of law or otherwise. The term “Transferred” shall have
a correlative meaning.

“Transfer Affiliate” means (i) with respect to the Sponsor Member, any Person
that is ninety-five percent (95%) or more owned and Controlled, directly or
indirectly, by BREIT OP and (ii) with respect to the MGP Member, any Person that
is ninety-five percent (95%) or more owned and Controlled, directly or
indirectly, by MGM and/or MGP.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of February 14, 2020 by and among Property Owners, Tenant
and MGM Parties (as defined therein), as amended, supplemented and/or modified
from time to time.

“TRS” is defined in Section 6.11.

“Voteco Entity” shall be a formed Delaware limited liability company that would
(i) control Sponsor Member and (ii) be owned and controlled by one or more
senior management officers at BREIT.

ARTICLE 3

CAPITAL; CAPITAL ACCOUNTS AND MEMBERS

3.1    Generally; Initial Capital Contributions.

3.1.1    Effective as of the Effective Date, the MGP Member and the Sponsor
Member have been admitted to the Company as members of the Company.

3.1.2    The names, addresses, Capital Contributions (including Additional
Capital Contributions), Capital Account balances and Percentage Interests of the
Members shall at all times be set forth in the books and records of the Company,
which shall be supplemented from time to time by the Managing Member to reflect
the admission of Substitute Members pursuant to this Agreement, as well as to
reflect any changes in the Members’ respective Capital Contributions, Capital
Account balances and Percentage Interests pursuant to the terms of this
Agreement.

 

-20-



--------------------------------------------------------------------------------

3.1.3    On the Effective Date, each of the Members shall be deemed to have
contributed as its initial Capital Contribution the amount set forth on Exhibit
A (collectively, the “Initial Capital Contributions”).

3.2    Additional Contributions.

3.2.1    Except as set forth in this Section 3.2, or as otherwise required by
law, no Member or Assignee shall be required or permitted to make any Additional
Capital Contributions to the Company.

3.2.2    The Managing Member may require the Members to make Additional Capital
Contributions in accordance with this Section 3.2.    If the Company requires
Additional Capital Contributions to fund Non-Discretionary Capital, the Managing
Member shall give written notice (a “Capital Call Notice”) to each Member
indicating the purpose for such Additional Capital Contribution and each
Member’s proportionate share thereof. If the Managing Member fails to send a
Capital Call Notice to fund Non-Discretionary Capital, and the Sponsor Member
reasonably determines that Non-Discretionary Capital is required by the Company,
the Sponsor Member (i) may deliver a written notice to the Managing Member
advising the Managing Member of such failure, and (ii) if such Managing Member
continues for five (5) Business Days following such delivery to fail to call for
Additional Capital Contributions to fund such Non-Discretionary Capital, the
Sponsor Member shall have the right to deliver a Capital Call Notice to the
Members; provided, in the event of a Bankruptcy of the Managing Member, the
Sponsor Member shall be permitted to deliver a Capital Call Notice to the
Members immediately upon reasonably determining that Non-Discretionary Capital
is required by the Company and without satisfying the requirements of clause
(i) or (ii) of the foregoing. The Members shall make, on or prior to the Due
Date, all Additional Capital Contributions pursuant to this Section 3.2.2 and
Section 3.2.3 in proportion to their then respective Percentage Interests. No
Member shall have any liability for failing to fund any Additional Capital
Contributions (including to fund any Non-Discretionary Capital) other than the
remedies provided in Section 3.3 and any such Member which fails to fund
Additional Capital Contributions shall not be in default of its obligations
under this Agreement.

3.2.3    Any Capital Call Notice shall contain a due date, which shall not be
fewer than ten (10) Business Days after the date such notice is delivered (the
“Due Date”), and each Member shall contribute to the Company its Additional
Capital Contributions in immediately available funds (United States dollars) by
such Due Date. The Managing Member shall cause the Company’s books and records
to be updated to reflect such Additional Capital Contributions and any
corresponding changes to the Members’ Capital Account balances as a result
thereof.

3.3    Optional Loans and Dilutive Contributions.

3.3.1    If a Member (in such capacity, a “Non-Contributing Member”) does not
advance in immediately available funds (United States dollars) to the Company
all or any portion of any Additional Capital Contributions required by it
pursuant to Section 3.2 (a “Failed Contribution”) by 5:00 p.m. local time in New
York, New York, on the Due Date therefor, a funding Member may (in such
capacity, a “Lending Eligible Member”), deliver, at any time within thirty
(30) days after the Due Date, a notice to the Non-Contributing Member (an
“Optional

 

-21-



--------------------------------------------------------------------------------

Contribution Notice”) that it may elect to fund such Failed Contribution. At any
time: (a) after the fifth Business Day following the date on which an Optional
Contribution Notice is delivered (such fifth Business Day, an “Outside
Contribution Date”), and (b) prior to such Non-Contributing Member making such
Failed Contribution, a Lending Eligible Member may, but shall not be obligated
to, advance to the Company an amount equal to the Failed Contribution and to
treat such advance as a loan (an “Optional Loan”) to the Non-Contributing
Member, which Optional Loan shall be recourse only to the Non-Contributing
Member’s Interest. The Lending Eligible Member that makes the Optional Loan is
referred to herein as the “Lending Member.” Any Lending Member shall be entitled
to structure such Optional Loan in a manner it reasonably deems necessary to
satisfy all applicable REIT requirements (including, without limitation, all
REIT income and asset requirements), including (1) by electing to provide such
capital in the form of preferred equity of the Company rather than debt,
(2) subject to compliance with all Credit Arrangements, by making the Optional
Loan (or preferred equity investment) directly to (or in) the Company or one or
more Subsidiaries (including the Property Owners), (3) having the Optional Loan
secured by the Non-Contributing Member’s interest in the Company, or (4) by
having an Affiliate of such Lending Member provide the Optional Loan (or
preferred equity investment); provided that the economic terms and substantive
rights of such Lending Member, the Non-Contributing Member, the Company and any
Subsidiary pursuant to any such alternative structure shall be the same in all
material respects as if such Lending Member had made an Optional Loan pursuant
to the express provisions of this Section 3.3.1.

3.3.2    If an Optional Loan(s) shall be made in accordance with this
Section 3.3, the Lending Member shall notify the Non-Contributing Member and the
Company of the amount and date of the Optional Loan(s), and the Capital Account
balance of the Non-Contributing Member shall be credited to reflect the payment
of the proceeds of the Optional Loan to the Company. Each Optional Loan that is
treated as a loan to the Non-Contributing Member after taking into account the
REIT considerations described in Section 3.3.1 above shall be deemed to be made
to the Non-Contributing Member, with the proceeds of each Optional Loan
delivered by the Lending Member to the Company in immediately available funds
(United States dollars) on such Non-Contributing Member’s behalf and the full
amount of such Optional Loan shall be deemed a Capital Contribution by the
Non-Contributing Member for all purposes of this Agreement. An Optional Loan
shall be deemed to have been advanced on the date actually advanced by the
Lending Member to the Company. Optional Loans shall earn interest on the
outstanding principal amount thereof at a rate equal to the Optional Loan Rate
from the date actually advanced by the Lending Member to the Company until the
date the same is repaid in full, compounding quarterly.

3.3.3    Optional Loans shall only be repayable by and collectible from the
Non-Contributing Member as set forth in this Section 3.3. An Optional Loan
(together with any accrued and unpaid interest thereon) may be repaid by a
Non-Contributing Member at any time. If an Optional Loan is made, the
Non-Contributing Member shall not receive any distributions pursuant to
Articles 4 and 8 while the Optional Loan remains unpaid. Instead, the
Non-Contributing Member’s share of all such distributions or such other proceeds
shall (until all Optional Loans made to such Non-Contributing Member plus all
accrued and unpaid interest thereon, if any, shall have been paid in full) first
be paid to the Lending Member. Such payments shall be applied first to the
payment of any accrued and unpaid interest on such Optional Loans and then to
the repayment of the principal amounts thereof, but shall be considered, for all
other

 

-22-



--------------------------------------------------------------------------------

purposes of this Agreement, to have been distributed to the Non-Contributing
Member. Such Non-Contributing Member’s right to receive distributions shall be
immediately reinstated prospectively upon the full repayment of an Optional
Loan, including all accrued and unpaid interest thereon to the Lending Member.

3.3.4    Intentionally Omitted.

3.3.5    Intentionally Omitted.

3.3.6    If (a) a Lending Eligible Member provides an Optional Contribution
Notice to the Non-Contributing Member as provided in Section 3.3.1 above,
(b) the Non-Contributing Member does not make the Additional Capital
Contribution on or before the Outside Contribution Date, and (c) no other
Lending Eligible Member elects to make an Optional Loan on or before the Outside
Contribution Date, then each Lending Eligible Member may elect, in lieu of
making an Optional Loan, at any time within thirty (30) days after the Outside
Contribution Date, by notice to the Company and the Non-Contributing Member, to
have the Company return the Additional Capital Contribution advanced by such
Lending Eligible Member and, promptly following the Company’s receipt of such
notice, the Company shall return such corresponding Additional Capital
Contribution to the Lending Eligible Member (with a corresponding debit to such
Lending Eligible Member’s Capital Account and Capital Contribution balances).

3.3.7    A Lending Eligible Member may fund a Failed Contribution as an
Additional Capital Contribution from such Lending Eligible Member to the Company
(a “Dilutive Contribution”) in lieu of making an Optional Loan, in which case:

(a)     the Percentage Interest of such Lending Eligible Member shall be
adjusted and shall be amended in order to reflect an increase in such Member’s
Percentage Interest by adding thereto a percentage amount equal to the product
of (A) 1.5 times (B) the quotient (expressed as a percentage) of (I) the amount
of the applicable Dilutive Contribution made by such Lending Eligible Member
divided by (II) the sum of the total Capital Contributions made by all of the
Members (including the applicable Dilutive Contribution and all other Dilutive
Contributions) through and including the date that the Lending Eligible Member
made the Dilutive Contribution; and

(b)    the Percentage Interest of the Non-Contributing Member shall be reduced
by the percentage amount added to the Percentage Interest of the Lending
Eligible Member pursuant to clause (a) above.

Notwithstanding the foregoing, in no event shall the Percentage Interest of any
Member be greater than 100% or reduced by more than 10 percentage points in
total as a result of the foregoing dilution (whether as a result of one or more
Dilutive Contributions).

3.4    Capital Accounts. A Capital Account shall be established and maintained
for each Member in accordance with Regulations Sections 1.704-1(b)(2)(iv) and
1.704-2 and the terms of this Agreement to the extent such terms are consistent
with the applicable Regulations.

3.5    Return of Capital. Except as otherwise provided in this Agreement: (a) no
Member shall demand or be entitled to receive a return of or interest on its
Capital Contributions

 

-23-



--------------------------------------------------------------------------------

or Capital Account balance, (b) no Member shall withdraw any portion of its
Capital Contributions or receive any distributions from the Company as a return
of capital on account of such Capital Contributions, (c) the Company shall not
redeem or repurchase the Interest of any Member, and (d) no Member shall be
personally liable for the return of all or any part of any Capital Contribution
of the other Members.

3.6    Liability of Members. Except as otherwise required by any non-waivable
provision of the Act or other applicable law: (a) no Member shall be personally
liable in any manner whatsoever for any debt, liability or other obligation of
the Company (including all Credit Arrangements), whether such debt, liability or
other obligation arises in contract, tort, or otherwise; (b) no Member shall in
any event have any personal liability whatsoever in excess of the amount of any
wrongful distribution to such Member, except if, and only to the extent, such
Member has actual knowledge (at the time of the distribution) that such
distribution is made in violation of the Act; and (c) no Member shall have any
liability for failing to fund any Capital Contributions other than the remedies
provided in Section 3.3.

3.7     Member Loans.

3.7.1    No Member shall be required to make any loans or otherwise lend any
funds to the Company or its Subsidiaries.

3.7.2    No loans made by any Member to the Company shall have any effect on
such Member’s Capital Account balance, Capital Contributions or Percentage
Interest, such loans representing a debt of the Company payable or collectible
solely from the assets of the Company in accordance with the terms and
conditions upon which such loans were made.

3.8    Credit Arrangements.

3.8.1    The Members acknowledge that, as of the Effective Date, the Company and
its Subsidiaries have entered into the financings described on Schedule 1
attached hereto (the “Initial Financing”) and MGP Guarantor and Sponsor
Guarantor have each delivered the Permitted Carveout Guaranty described in
Schedule 1 attached hereto and MGM has delivered the MGM Guaranty in accordance
with the terms of the MTA.

3.8.2     Subject to the terms of this Section 3.8, the Managing Member may,
from time to time, cause the Company or any Subsidiary of the Company to borrow
funds or enter into any financing or refinancing arrangements (collectively,
“Credit Arrangements”) with one or more lenders (a “Lender”) for any purpose
consistent with the purpose of the Company, and to pledge, enter into a negative
pledge or otherwise secure Credit Arrangements with or with respect to any
Company Assets; provided, (i) except as expressly provided in Section 3.8.4, no
Member or its Subsidiaries or Affiliates shall be required to incur any personal
liability in connection with any Credit Arrangement, and (ii) no such Credit
Arrangements shall restrict any Transfer in or by any Member which is otherwise
permitted by the terms of this Agreement without the consent of such Member,
provided that each Member acknowledges that Credit Arrangements may require that
certain specified Transfers comply with customary ministerial, administrative
and prohibited person requirements (e.g., completed KYC forms, the delivery of
required notices, etc.).

 

-24-



--------------------------------------------------------------------------------

3.8.3    MGP Member and Sponsor Member shall be jointly responsible for
pursuing, approving and obtaining Credit Arrangements; provided that, Sponsor
Member shall have the authority to manage the day to day pursuit of the Credit
Arrangement (subject to the last sentence in this Section). The Sponsor Member
agrees to begin to diligently pursue a refinancing of each Credit Arrangement no
earlier than twelve (12) months and no later than six (6) months prior to the
maturity of such Credit Arrangement. With respect to each refinancing of a
Credit Arrangement, the Sponsor Member shall pursue a refinancing that is a
Targeted Financing. The Sponsor Member shall consult with the MGP Member and
keep the MGP Member reasonably informed on a current basis and in reasonable
detail of the status of its efforts to arrange each refinancing of a Credit
Arrangement. Except as provided in the last sentence in this Section, so long as
the Sponsor Member is diligently pursuing each such refinancing, the MGP Member
shall refrain from simultaneously pursuing a refinancing of a Credit
Arrangement. In the event the Sponsor Member is successful in arranging a
proposed Credit Arrangement that is a Targeted Financing that can be obtained by
the Company within the six (6) month period prior to the maturity of the
existing Credit Arrangement it is intended to refinance (subject to the last
sentence in this Section), each of MGP Member and Sponsor Member agree to be
reasonable and cooperate in causing the Company to complete such Credit
Arrangement; provided, that the definitive terms of any such Credit Agreement
shall be subject to the prior approval of the MGP Member, not to be unreasonably
withheld, conditioned or delayed. In the event that the Sponsor Member (i) has
not finalized arranging a proposed Credit Arrangement that is a Targeted
Financing at least three (3) months prior to the maturity of the Credit
Arrangement it is intended to refinance or (ii) has arranged for but has failed
to close a proposed Credit Arrangement that is a Targeted Financing at least two
(2) months prior to the maturity of the Credit Arrangement it is intended to
refinance, then upon notice from the MGP Member, the Sponsor Member shall cease
pursuing such refinancing and the MGP Member shall diligently pursue such
refinancing of such Credit Arrangement with a Targeted Financing in order to
refinance such Credit Arrangement.

3.8.4    Further, each of the Members agrees, at the expense of and subject to
reimbursement from the Company, to provide and to use their commercially
reasonable efforts to cause their respective officers, employees and advisors to
provide reasonable cooperation as reasonably required for the completion of any
such Credit Arrangement that has been arranged in accordance with Section 3.8.2
and Section 3.8.3, including (i) executing and delivering (or causing to be
delivered) such organizational documents, opinions, certificates and similar
documents as are reasonably requested in connection with any such Credit
Arrangement, (ii) making available financial information regarding the
Properties, the Company and the Carveout Guarantors in the same manner as what
was provided in connection with the Initial Financing, and (iii) using
reasonable efforts to obtain estoppel certificates and nondisturbance agreements
from tenants and subtenants of the Properties and the counterparties under other
material agreements affecting the Properties.

3.8.5    In connection with any Credit Arrangements, if a Lender requires (i) an
MGP Guarantor to enter into a Permitted Carveout Guaranty in connection with
such Credit Arrangement, the MGP Member shall cause the MGP Guarantor to execute
and deliver such Permitted Carveout Guaranty, upon such terms as shall be
reasonably approved by the MGP Member and (ii) a Sponsor Guarantor to enter into
a Permitted Carveout Guaranty in connection with such Credit Arrangement, the
Sponsor Member shall cause the Sponsor Guarantor to execute and deliver such
Permitted Carveout Guaranty, upon such terms as shall be reasonably approved

 

-25-



--------------------------------------------------------------------------------

by the Sponsor Member. In connection with the execution and delivery of the
Permitted Carveout Guaranties with respect to the Initial Financing, the Members
and the Carevout Guarantors have executed and delivered the Carveout
Contribution Agreement. In the event one or more Permitted Carveout Guaranties
are executed and delivered with respect to any other Credit Arrangements, the
Members and the Carevout Guarantors, (and, in the event there is not a Sponsor
Guarantor under any such Credit Agreement, BREIT OP or such other Affiliate of
the Sponsor Member reasonably acceptable to MGP Member) shall execute and
deliver a contribution agreement on substantially the same terms as the Carveout
Contribution Agreement with respect to such Permitted Carveout Guaranties.

3.8.6    To the extent that any amounts are actually paid under any Permitted
Carveout Guaranty (a “Guaranty Payment”), then (i) the applicable Member which
is Affiliated with the guarantor which made such Guaranty Payment shall be
deemed to have made an Additional Capital Contribution equal to its Percentage
Interest of such Guaranty Payment and (ii) the Managing Member shall send an
Additional Capital Contribution notice as required by Section 3.2.2 hereof, to
the Member who is not Affiliated with such guarantor to make an Additional
Capital Contribution in the amount of its Percentage Interests of such Guaranty
Payment; provided, however, that any Guaranty Payment shall not be deemed to be
an Additional Capital Contribution if the obligation to make such payment was
due to any Bad Act committed by the Member Affiliated with such guarantor and
the amount paid pursuant to such Guaranty Payment did not fully reduce the
principal amount of debt outstanding. To the extent that such non-Affiliated
Member makes such contribution, the Company shall distribute it to the Member
which is Affiliated with the guarantor which made such Guaranty Payment. To the
extent that such non-Affiliated Member fails to make such contribution, the
Affiliated Member shall be deemed a Lending Eligible Member under Section 3.3
which funded such amount, at its option, as either an Optional Loan or a
Dilutive Contribution.

3.8.7    At any time the Company or any of its Subsidiaries enters into a Credit
Arrangement (other than the Initial Financing), the Member which completed such
Credit Arrangement on behalf of the Company pursuant to Section 3.8.3 shall
provide prompt written notice to the other Member and copies of the final loan
documents entered into in connection with such Credit Arrangement.

ARTICLE 4

DISTRIBUTIONS

4.1    Distributions of Cash Available for Distribution.

4.1.1    Generally. Except as expressly provided in this Article 4 and
Article 8, no Member shall be entitled to receive distributions from the
Company.

4.1.2    Timing of Distributions. The Managing Member shall cause the Company to
distribute (a) all Capital Proceeds within twenty (20) Business Days of a
Capital Event and (b) all other Cash Available for Distribution for each
calendar month no later than the Monthly Payment Date for the relevant month, in
each case excluding distributions in conjunction with the final liquidation of
the Company which shall be governed by Section 4.2 and Article 8.

 

-26-



--------------------------------------------------------------------------------

4.1.3    Debt Financing Distribution. The Managing Member shall cause the
Company to distribute the Debt Financing Distribution (as defined in the MTA)
solely to MGP Member.

4.1.4    Distributions of Cash Available for Distribution. Cash Available for
Distribution (if any) (excluding distributions in conjunction with the final
liquidation of the Company which shall be governed by Section 4.2 and Article 8)
shall be apportioned between the Members, pari passu in proportion to their
respective Percentage Interests at the time of such Distribution.

4.2    Distributions Upon Liquidation. Distributions made in conjunction with
the final liquidation of the Company (including as a result of the Capital
Events described in Section 8.2(b)) shall be applied or distributed as provided
in Article 8.

4.3    Withholding. The amount of any federal, state, local or foreign taxes
paid by or withheld from receipts of the Company (or any entity in which the
Company invests) pursuant to any applicable rule, regulation or law that the
Managing Member reasonably determines is distributable or allocable to a Member
pursuant to this Agreement, including pursuant to Code Section 6225 (“Tax
Advances”) shall be treated as having been distributed to such Member as an
advance against the next distributions that would otherwise be made to such
Member, and such amount shall be satisfied by setoff from such next
distributions. Each Member will furnish the Managing Member with such
information as may reasonably be requested by the Managing Member from time to
time to determine whether withholding is required, and each Member will promptly
notify the Managing Member if such Member determines at any time that it is
subject to withholding. Each Member hereby agrees to indemnify and hold harmless
the Company and the Managing Member and any partner or officer of the Managing
Member and the Members from and against any liability, claim or expense with
respect to Tax Advances made or required to be made on behalf of or with respect
to such Member. In the event the Company is liquidated and a liability or claim
is asserted against, or expense borne by, the Managing Member or any partner or
officer of the Managing Member for Tax Advances made or required to be made, the
Managing Member shall have the right to be reimbursed from the Member on whose
behalf such Tax Advance was made or required to be made. The obligations of a
Member set forth in this Section 4.3 shall survive the withdrawal of any Member
from the Company or any transfer of a Membership Interest.

4.4    Distributions in Kind. No right is given to any Member to demand or
receive property other than cash as provided in this Agreement. The Managing
Member may make a distribution-in-kind of Company Assets to the Members. In the
event of such a distribution-in-kind, such Company Assets shall be distributed
in such a fashion as to ensure that the fair market value thereof is distributed
and allocated in accordance with this Article 4, Article 5 and Article 8 hereof;
provided, however, that except upon a dissolution and winding up of the Company
(i) no Member shall be compelled to accept a distribution consisting, in whole
or in part, of any Company Assets in kind unless the ratio that the fair market
value of such distribution-in-kind bears to such Member’s total distribution
does not exceed the ratio that the fair market value of similar
distributions-in-kind bears to the total distributions of other Members
receiving distributions concurrently therewith (if any), and (ii) any such
distribution-in-kind to the Members shall be of the same type and character
(i.e., if the distribution to one Member is made in specific securities,

 

-27-



--------------------------------------------------------------------------------

then any distribution made to the other Members shall be made in the same
securities), and no Member shall be required to accept any distribution-in-kind
that is not the same type and character as the distribution-in-kind being
offered to the other Members.

4.5    Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Managing
Member, on behalf of the Company, shall make a distribution to any Person in
violation of the Act or other applicable law.

4.6    Carveout Contribution Agreement. The Members acknowledge and agree that
pursuant to the terms of Section 1(d) of the Carveout Contribution Agreement,
certain distributions which are payable to a Member under this Agreement may
instead be paid pursuant to and in accordance with the terms of Section 1(d) of
the Carveout Contribution Agreement.

ARTICLE 5

ALLOCATIONS OF NET PROFITS AND NET LOSSES

5.1    General Allocations of Net Profits and Losses. After giving effect to the
special allocations set forth in Section 5.2, Net Profits and Net Losses of the
Company, including each item of income, gain, loss credit and deduction, for
each fiscal year or other applicable period, shall be allocated among the
Members in a manner such that the Capital Account of each Member immediately
after giving effect to such allocation is, as nearly as possible, equal
(proportionately) to the amount of the distributions that would have been made
to such Member during such fiscal year or other applicable period if: (i) the
Company were dissolved and terminated; (ii) its affairs were wound up and each
Company Asset was sold for cash equal to its Gross Asset Value; (iii) all
Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability); and
(iv) the net assets of the Company were distributed in accordance with
Section 4.1 to such Members immediately after giving effect to such allocation,
minus such Member’s share of Company Minimum Gain and Member Minimum Gain, each
computed immediately prior to the hypothetical sale of the Company’s Assets.
Notwithstanding the foregoing, the Managing Member may make such allocations as
it deems reasonably necessary to give economic effect to the provisions of this
Agreement, taking into account facts and circumstances as the Managing Member
deems reasonably necessary for this purpose.

5.2     Regulatory Allocations. The following special allocations shall be made
in the following order of priority:

5.2.1    If there is a net decrease in Company Minimum Gain during a Company
taxable year, then each Member shall be allocated items of Company income and
gain for such taxable year (and, if necessary, for subsequent years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g)(2). This
Section 5.2.1 is intended to comply with the minimum gain chargeback requirement
of Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.

5.2.2    If there is a net decrease in Member Minimum Gain attributable to a
Member Nonrecourse Debt during any Company taxable year, each Member who has a
share of the Member Minimum Gain attributable to such Member Nonrecourse Debt,
determined in

 

-28-



--------------------------------------------------------------------------------

accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such taxable year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
in a manner consistent with the provisions of Regulations Section 1.704-2(g)(2).
This Section 5.2.2 is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

5.2.3    If any Member unexpectedly receives an adjustment, allocation, or
distribution of the type contemplated by
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and
gain shall be allocated to all such Members (in proportion to the amounts of
their respective Adjusted Capital Account Deficits) in an amount and manner
sufficient to eliminate the Adjusted Capital Account Deficit of such Member as
quickly as possible. It is intended that this Section 5.2.3 qualify and be
construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d).

5.2.4    If the allocation of income, gain, loss or deduction (or an item
thereof) to a Member as provided in Section 5.1 would create or increase an
Adjusted Capital Account Deficit, there shall be allocated to such Member only
that amount of income, gain, loss or deduction (or an item thereof) as will not
create or increase an Adjusted Capital Account Deficit. The allocated item that
would, absent the application of the preceding sentence, otherwise be allocated
to such Member shall be allocated to the other Members in accordance with their
relative Percentage Interests, subject to the limitations of this Section 5.2.4.

5.2.5    To the extent that an adjustment to the adjusted tax basis of any
Company Asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of its Interest, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in
accordance with their interests in the Company in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.2.6    The Nonrecourse Deductions for each taxable year of the Company shall
be allocated among the Members in proportion to their relative Percentage
Interests or in any other way determined by the Managing Member to be consistent
with the applicable Regulations.

5.2.7    The Member Nonrecourse Deductions for each taxable year of the Company
shall be allocated in a manner consistent with applicable law, as reasonably
determined by Managing Member.

5.2.8    The allocations set forth in Sections 5.2.1, 5.2.2, 5.2.3, 5.2.4,
5.2.5, 5.2.6 and 5.2.7 (the “Regulatory Allocations”) are intended to comply
with certain requirements of Regulations Sections 1.704-1(b) and 1.704-2(i).
Notwithstanding the provisions of Section 5.1, the Regulatory Allocations shall
be taken into account in allocating other items of income, gain,

 

-29-



--------------------------------------------------------------------------------

loss and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other items and the Regulatory Allocations to each
Member shall be equal to the net amount that would have been allocated to each
such Member if the Regulatory Allocations had not occurred.

5.3    Allocations in Connection with Liquidations. Notwithstanding the
allocation provisions set forth in Section 5.1, but subject to Section 5.2, all
Net Profits or Net Losses realized in connection with the dissolution of the
Company in accordance with Article 8 shall be allocated to the Members in a
manner so that the distributions to each Member pursuant to Section 4.2 and
Article 8 shall, to the greatest extent possible, be equal to that amount that
each such Member would receive under Section 4.1 if the amounts to be
distributed by the Company in connection with such dissolution were instead
distributed under such Section 4.1.

5.4    Tax Allocations.

5.4.1    Except as provided in Section 5.4.2, for income tax purposes under the
Code and the Regulations, each Company item of income, gain, loss and deduction
shall be allocated between the Members as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to this Article 5.

5.4.2    Tax items with respect to the Properties with a Gross Asset Value that
varies from their basis in the hands of the MGP Member immediately preceding the
date of such contribution, shall be allocated between the Members for income tax
purposes in accordance with Section 9.6.5(d). Allocations pursuant to this
Section 5.4.2 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Net Profits, Net Losses and any other items or
distributions pursuant to any provision of this Agreement.

5.5    Other Provisions.

5.5.1    For any fiscal year or other period during which any part of a
Membership Interest or Economic Interest is Transferred between the Members or
to another Person, the portion of the Net Profits, Net Losses and other items of
income, gain, loss, deduction and credit that are allocable with respect to such
part of a Membership Interest or Economic Interest shall be apportioned between
the transferor and the transferee under the “interim closing of the books”
method pursuant to Code Section 706 and the applicable Regulations.

5.5.2    In the event that the Code or any Regulations require allocations of
items of income, gain, loss, deduction or credit different from those set forth
in this Article 5, the Managing Member is hereby authorized to make new
allocations in reliance on the Code and such Regulations, and no such new
allocation shall give rise to any claim or cause of action by any Member;
provided that the Managing Member shall, to the extent possible and consistent
with applicable law, make such new allocations in a manner consistent with the
provisions of this Agreement as if such new allocation was not required.

5.5.3    The Members acknowledge and are aware of the income tax consequences of
the allocations made by this Article 5 and hereby agree to be bound by the
provisions of this Article 5 in reporting their shares of Net Profits, Net
Losses and other items of income, gain, loss, deduction and credit for federal,
state and local income tax purposes.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 6

OPERATIONS

6.1    Management.

6.1.1    Except as otherwise expressly provided in this Agreement, the Managing
Member shall have sole and complete charge and management of all the affairs and
business of the Company and its Subsidiaries, in all respects and in all matters
and shall have full, exclusive and complete discretion to manage and control the
business and affairs of the Company and its Subsidiaries, to make all decisions
affecting the business and affairs of the Company and its Subsidiaries and to
take all such actions as it deems necessary or appropriate to accomplish the
purposes and direct the affairs of the Company and its Subsidiaries.

6.1.2    Except as otherwise provided in this Agreement, the Managing Member
shall have the sole power and authority to bind the Company, except and to the
extent that such power is expressly delegated in writing to any other Person by
the Managing Member (including, without limitation, through the appointment of
officers of the Company).

6.1.3    The Managing Member may appoint one or more individuals to manage the
day-to-day business affairs of the Company (the “Officers”). The Officers shall
serve at the pleasure of the Managing Member. To the extent delegated by the
Managing Member, the Officers shall have the authority to act on behalf of, and
bind, execute and deliver documents in the name and on behalf of, the Company.
Unless otherwise specified by the Managing Member, such Officers shall have such
authority and responsibility in respect of the Company as is generally
attributable to the holders of such offices in corporations incorporated under
the laws of Delaware. In addition, the Managing Member may designate such other
Persons to act as agents of the Company’s business as the Managing Member shall
determine in its sole and absolute discretion, and the actions of such other
Persons taken in such capacity and in accordance with this Agreement shall bind
the Company to the same extent the Managing Member is authorized to bind the
Company. Notwithstanding the foregoing provisions of this Section 6.1.3, in no
event shall the Managing Member be permitted to delegate any authority to an
Officer or otherwise, unless the Managing Member has first obtained any required
approval for the actions underlying such delegation in accordance with the
provisions of this Agreement. Any delegation by the Managing Member to an
Officer or otherwise shall not relieve the Managing Member of its duties or
obligations under this Agreement.

6.1.4    Except as otherwise expressly provided in this Agreement or as the
Managing Member may delegate, the other Members shall not participate in the
management of the Company, and shall have no right, power or authority to act
for or on behalf of, or otherwise bind, the Company. Except as expressly
provided in this Agreement or required by any non-waivable provisions of
applicable law, Members shall have no right to vote on or consent to any other
matter, act, decision, or document involving the Company or its business. No
Member shall take any action in the name of or on behalf of the Company,
including, without limitation, assuming any obligation or responsibility on
behalf of the Company, unless such action, and the taking thereof by such
Member, shall have been expressly authorized by the Managing Member or shall be
expressly and specifically authorized by this Agreement.

 

-31-



--------------------------------------------------------------------------------

6.1.5    Without limiting the generality of the foregoing provisions of this
Section 6.1, but subject to the other express limitations and provisions of this
Agreement requiring the consent of the Sponsor Member, or, if MGP Member has
been removed as Managing Member, MGP Member, including Section 6.3, in
furtherance of the Company’s purpose as set forth in Section 1.4, the Managing
Member (on behalf of the Company) shall have full and complete power and
authority, without the approval of any Member:

(a)    to take all actions necessary to fulfill the Company’s purpose set forth
in Section 1.4;

(b)    to negotiate, enter into, perform, modify, extend, terminate, amend,
waive, renegotiate, and/or carry out any contracts and agreements of any kind
and nature, including, without limitation, contracts and agreements with any
Person, including any Member or Assignee, or any Affiliate thereof, or any other
agent of the Company, as the Managing Member deems necessary or advisable;

(c)    to, from time to time, employ, engage, hire, or otherwise secure the
services of such Persons, including any Member or Assignee, or any Affiliate
thereof, as the Managing Member may deem necessary or advisable for the
administration of the business of the Company and its Subsidiaries;

(d)    to exercise or waive any and all rights on behalf of the Company or its
Subsidiaries;

(e)    to acquire, hold, sell, lease, maintain, operate, exchange and otherwise
deal with the Company Assets, including the assets of any of its Subsidiaries;

(f)    to make distributions of Cash Available for Distribution and Capital
Proceeds, in accordance with the terms of Articles 4 and 8;

(g)    to borrow or lend money on behalf of the Company or any of its
Subsidiaries for any general purpose of the Company or its Subsidiaries in
accordance with the terms of Sections 3.8; and

(h)    to control all other aspects of the business and operations of the
Company that the Managing Member elects to so control.

6.1.6    The Managing Member is authorized to retain an Affiliate of the
Managing Member, to provide corporate services, tax advisory, accounting and
related back-office functions to the Company and its Subsidiaries; provided,
that such services are on terms no less favorable than that which could be
obtained in an arm’s-length, market-rate transaction with a Third Party
unaffiliated with Managing Member.

6.1.7    The Managing Member shall cause the Company to make each of the
Required Tax Elections.

 

-32-



--------------------------------------------------------------------------------

6.2    Enforcement of the Lease.

6.2.1    Managing Member shall cause the Company to cause each of its
Subsidiaries that is party to a Lease Document to enforce the obligations of
each Tenant Party under each Lease Document in all material respects, provided
if exercising or refraining from exercising any such Subsidiaries’ rights would
constitute a Major Decision, MGP Member shall first obtain the consent of the
Sponsor Member in accordance with Section 6.3 to such action.

6.2.2    If (i) any Tenant Party commits a breach or default in the performance
of any of its material obligations under a Lease Document, (ii) such breach or
default continues beyond the expiration of any applicable notice and cure period
provided therein (provided that, subject to obtaining any consent of the Sponsor
Member required in accordance with Section 6.3, the Managing Member shall be
obligated to promptly provide any required notice to the applicable Tenant Party
under such Lease Document with respect to such breach or default as and when
required under such Lease Document, and promptly deliver a copy of any such
notice to the Sponsor Member) and (iii) subject to obtaining any consent of the
Sponsor Member required in accordance with Section 6.3, the Managing Member
shall fail to cause the Company or its Subsidiaries to take commercially
reasonable steps to enforce against the applicable Tenant Party the terms of
such Lease Document, then the Sponsor Member may notify the Managing Member of
such failure. If such failure shall continue for ten (10) Business Days after
the date on which such notice is delivered, or if the Company or applicable
Subsidiary that is party to such Lease Document shall otherwise become entitled
to terminate such Lease Document pursuant to the terms thereof, then the Sponsor
Member shall thereafter have the right (but not the obligation) to exercise, on
behalf of the Company or the applicable Subsidiary, all rights of the Company or
the applicable Subsidiary, as the case may be, as a party to such Lease
Document, including the right to terminate such Lease Document (if and to the
extent such Lease Document provides for such termination as a remedy under such
circumstances) and/or to institute litigation against such Tenant Party, in each
case, upon and subject to the applicable provisions of the applicable Lease
Document (including, without limitation, any notice requirements and cure
periods provided for therein to the extent such cure periods shall not
theretofore have expired).

6.2.3    In the event of a Bankruptcy of any Tenant or MGM, Sponsor Member shall
have the authority on behalf of the Company and the Property Owners to exercise
any rights or remedies in respect of such Bankruptcy available to the Company
and the Property Owners and the Managing Member shall not take any such actions
without the prior consent of Sponsor Member.

6.3    Limitations on Authority of the Managing Member.

6.3.1    Notwithstanding any contrary provision of this Agreement (other than
Section 6.11), the Managing Member shall not (nor permit the Company or any of
its Subsidiaries to) take any of the following actions (each, a “Major
Decision”) without the consent of the Sponsor Member, or if replaced as Managing
Member, subject to Section 6.4.4, MGP Member, in each instance:

(a)    cause a Property Disposition prior to the Lockout Date;

 

-33-



--------------------------------------------------------------------------------

(b)     cause a Property Disposition on or after the Lockout Date without
complying with Section 6.12, to the extent required;

(c)    acquire any real property or material tangible personal property;

(d)    elect to dissolve, liquidate and/or terminate the Company under
Section 8.2(a);

(e)    institute or consent to a Bankruptcy of the Company or any Subsidiary of
the Company;

(f)    enter into any Credit Arrangements other than the Initial Financing,
amend, supplement otherwise modify the terms of any Credit Arrangements, or make
or give any material notices, or elections to the lender under any Credit
Arrangement (excluding ordinary course reporting communications and any required
deliverables thereunder; provided, Managing Member shall provide written notice
to the other Member of any such required deliverables unless such Member
receives such deliverables directly as a notice party);

(g)    admit any Member to the Company other than in accordance with Section 7.5
hereof;

(h)    effect a change in any tax or accounting policies adopted, followed or
otherwise applied by the Company or its Subsidiaries except as required by law
or a change in GAAP, respectively;

(i)    (i) take any action that causes a Breach (as defined in the Tax
Protection Agreement) under the Tax Protection Agreement or a breach of
Section 5(a) of the Tax Protection Agreement, (ii) settle or compromise any
claim for damages against the Company under the Tax Protection Agreement,
(iii) take any action under Section 3(d) or Section 3(e) of the Tax Protection
Agreement or (iv) settle or compromise any Company Tax Audit (as defined in the
Tax Protection Agreement) in a manner that would give rise to a claim for
damages against the Company under the Tax Protection Agreement;

(j)    make any tax election with respect to the Company or its Subsidiaries for
federal, state or local tax purposes other than a Required Tax Election;

(k)    except as provided in the first sentence of Section 9.6.1, appoint any
Person as the Partnership Representative other than an Affiliate of the Managing
Member or an officer of such Person;

(l)    (i) grant any consent, approval or waiver or make any election under any
Lease Document, (ii) enter into any amendment, supplement or modification to,
any Lease Document or (iii) declare an Event of Default (as defined in the
Lease) or elect to terminate any Lease Document (a “Lease Document Major
Decision”), provided that, with respect to any Lease Document Major Decision,
Sponsor Member, or if removed as Managing Member pursuant to Section 6.4, MGP
Member, shall exercise such consent or approval right with the same standard
(e.g., “reasonable,” “sole discretion,” etc.), if any, provided for the Landlord
to approve such matter in the Lease;

 

-34-



--------------------------------------------------------------------------------

(m)    cause the Company to enter into, or grant any consent or approval of, any
transaction with an Affiliate of the Managing Member, (or if the Managing Member
is a Third Party appointed by Sponsor Member, Sponsor Member) other than any
such Affiliate transactions which are (i) contemplated by this Agreement
(including Section 6.16), the MTA or the documents related to the Initial
Financing or other approved Credit Arrangements, or (ii) on terms no less
favorable than that which could be obtained in an arm’s length, market-rate
transaction with a Third Party unaffiliated with Managing Member; provided,
Managing Member shall provide prompt written notice to the other Member of any
agreement, consent, approval or transaction granted or entered into, as
applicable, pursuant to this clause (ii);

(n)    approve or consent to any change in management of a Property at any time
after the Lease is terminated;

(o)    take any other matter or action subject to consent of the Sponsor Member
(or, if replaced as the Managing Member, the MGP Member) as expressly set forth
in this Agreement;

(p)    extend credit, making loans (other than expense advances to Company
directors or officers in the ordinary course of business) or making, executing
or delivering on behalf of the Company any material indemnity bond or material
surety bond, or obligating the Company as a surety, guarantor, lender or
accommodation party to any obligation on behalf of a Person (other than a
Subsidiary);

(q)    establish a Reserve in excess of $10,000,000;

(r)    make any distributions in kind of Company Assets;

(s)    intentionally omitted;

(t)    change the purpose of the Company or entering into a new line of
business;

(u)    institute any litigation, arbitration, claim or demand affecting the
Company or any of the assets of the Company involving a claim in excess of
$10,000,000 or adjust, settle or compromise any such litigation, arbitration,
claim or demand or any debt or judgement against the Company if the settlement
amount exceeds $10,000,000 or involves the admission of wrongdoing;

(v)    enter into or approve settlement on behalf of the Company of any claim
for payment of insurance in excess of $10,000,000 or for payments of awards or
damages arising out of the exercise of eminent domain by any public or
governmental authority;

(w)    alter the existing insurance program for the Company and/or the
Properties in any material respect (except to the extent necessary in order to
comply with the terms of any Credit Arrangement);

 

-35-



--------------------------------------------------------------------------------

(x)    (A) execute or file (1) any material application for zoning, rezoning or
zoning variance, (2) any subdivision plans or applications, (3) any request for
annexation or any similar filing affecting the use of the Properties, or (4) any
development agreement or land use agreement; (B) consent to any material zoning
changes; (C) consent to or requesting any material building law variances or
waivers; or (D) have any property of the Company partitioned, unless any such
actions in this clause (x) are required to be taken by landlord under the terms
of the Lease;

(y)    make any decision to restore a Property or any portion of a Property
following a casualty or condemnation where the cost to restore exceeds
$50,000,000, excluding any restoration of the Property that is required under
the terms of the Lease;

(z)    enter into, or modify any instrument or agreement that would encumber
title to any Property other than utility, telecommunication or similar
immaterial easements or agreements in the ordinary course of operating such
Property that would not reasonably be expected to adversely affect the use,
value or operation of the Property (other than to a de minimis extent), unless
any such actions in this clause (z) are required to be taken by landlord under
the terms of the Lease;

(aa)    select the auditors for the Company, except, with respect auditors, if
one of the “Big Four” audit firms is chosen;

(bb)    (i) hire any employees of the Company or its Subsidiaries, (ii) enter
into any collective bargaining agreements or other labor union contracts or
(iii) adopt any Employee Benefit Plan (as defined in the MTA);

(cc)    enter into any lease for all or a portion of the Properties (a “New
Lease Major Decision”);

(dd)    (i) acquire (including by merger, consolidation or acquisition of stock
or assets) any interest in any Person (or equity interests thereof), (ii) make
an investment in any other Person (other than a wholly-owned Subsidiary) or
(iii) form any additional Subsidiaries of the Company that are not wholly-owned
by the Company;

(ee)    settle any tax assessment contest with respect to the Properties;

(ff)    make or commit to any single expenditure or related series of
expenditures in excess of $5,000,000 per annum exclusive of any Emergency
Expenses or Required Principal Paydowns; and

(gg)    take any action with respect to a Subsidiary that would be considered a
Major Decision if conducted by the Company.

Notwithstanding the foregoing, with respect to any request for consent to or
approval of any Lease Document Major Decision which is also an Item Subject to
Deemed Consent under the Lease, Managing Member shall not be required to submit
its request for such approval through a written notice in accordance with this
Agreement to the extent Sponsor Member otherwise receives a copy

 

-36-



--------------------------------------------------------------------------------

of all such requests from the Tenant (including all required follow-up requests)
in accordance with the delivery requirements set forth in the Lease. If Sponsor
Member does not notify Managing Member of any objection to any such notices
delivered by the Tenant under the Lease prior to such Item Subject to Deemed
Consent being deemed approved by the “Landlord” under the Lease in accordance
with the terms of the Lease, then Managing Member shall no longer be required to
obtain the approval or consent of Sponsor Member to approve, consent to or waive
such action and Sponsor Member shall be deemed to have approved the applicable
Lease Document Major Decision as of such time.

In the event Sponsor Member believes MGP Member, as Managing Member has taken or
caused the Company to take or implement any action considered a Major Decision
without the prior written consent of Sponsor Member, Sponsor Member shall
provide notice to MGP Member detailing what action was taken and what Major
Decision it relates to, and in the event (i) such action was taken by MGP Member
without knowingly and willfully breaching Section 6.3.1, and (ii) can be
reversed or rescinded at no cost or liability to the Company, then the MGP
Member shall then have thirty (30) days after receipt of such notice from
Sponsor Member to cure any such action taken by reversing or rescinding such
action at no liability to the Company, provided that if such action cannot
reasonably be cured within such thirty (30) day period and MGP Member shall have
commenced to cure such action within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for up to an additional sixty (60) day period. In the
event MGP Member timely cures a breach of Section 6.3.1 in accordance with the
immediately preceding sentence, such breach shall not be the basis for a For
Cause Removal Event under clause (ii) of the definition thereof. Nothing in this
paragraph shall limit the Sponsor Member from challenging any Major Decision
taken without the prior written consent of Sponsor Member as being unauthorized
and void ab initio.

6.3.2    Notwithstanding any contrary provision of this Agreement, the Managing
Member shall have no authority to: (a) do any act in contravention of this
Agreement; or (b) knowingly perform any act that would subject any Member or any
of its Affiliates to liability for the debts, liabilities or obligations of the
Company or another Member (provided, the foregoing shall in no way restrict the
execution of a Permitted Carveout Guarantee in accordance with Section 3.8.5).

6.3.3    Notwithstanding any contrary provision of this Agreement, in the event
that the applicable Property Owner is required to sell a Property subject to the
Lease in accordance with Section 8.2(b) of the Lease, the MGP Member and the
Sponsor Member shall jointly approve the terms of any such sale.

6.3.4    The Company and the Members acknowledge and agree that MGP REIT is the
indirect parent of MGP Member and BREIT is the indirect parent of the Sponsor
Member, and each of MGP REIT, BREIT and Sponsor Member has elected to be treated
as a real estate investment trust for U.S. federal income tax purposes and is
therefore subject to the requirements set forth in Code Sections 856 through
859. Notwithstanding anything herein to the contrary, each Member acknowledges
and agrees that, for so long as MGP REIT, BREIT or Sponsor Member directly or
indirectly owns interests in the Company, the Company shall use commercially
reasonable efforts to operate, and the Managing Member is hereby authorized and
directed to cause the Company to be operated, in a manner (and, in accordance
therewith, make

 

-37-



--------------------------------------------------------------------------------

timely distributions of Cash Available for Distribution to the Members in
accordance with the terms of Article 4) so that MGP REIT, BREIT and/or Sponsor
Member can continue to so qualify and avoid federal income and excise tax
liability to the extent permitted under the Code.

6.4    Removal of Managing Member.

6.4.1     Upon a Removal Event (other than a Removal Event arising out of a
Bankruptcy of MGP Member), Sponsor Member may elect (in its sole discretion) to
immediately remove MGP Member as Managing Member, in which event Sponsor Member
may appoint a new Managing Member (in its sole discretion) which may be Sponsor
Member, an Affiliate of Sponsor Member or a Third Party (the “New Managing
Member”) and thereafter, MGP Member shall immediately cease to have any rights
as Managing Member and New Managing Member shall succeed to all the rights and
obligations of the former Managing Member (in its capacity as Managing Member)
hereunder. In the event of a Removal Event arising out of a Bankruptcy of MGP
Member, MGP Member shall automatically, and without the need for notice or
action by any Member, cease to have any rights as Managing Member and Sponsor
Member shall automatically, and without the need for notice or action by any
Member, become the New Managing Member and succeed to all the rights and
obligations of the former Managing Member (in its capacity as Managing Member)
hereunder.

6.4.2    In the event of the removal of the Managing Member pursuant to
Section 6.4.1, nothing contained in this Agreement shall prohibit or otherwise
prevent the Sponsor Member on behalf of itself, or on behalf of the Company or
any Subsidiary, from exercising any other right of Company or any Subsidiary,
against the MGP Member or any Affiliate thereof, whether at law or in equity;
provided, however, that following the removal of the Managing Member pursuant to
Section 6.4.1, the MGP Member shall continue to be entitled to indemnification
hereunder pursuant to Section 6.8 in its capacity as Managing Member with
respect to the time period prior to such removal, and the MGP Member shall still
have all of its rights as a Member and as the MGP Member (as opposed to in its
capacity as the Managing Member), including (i) its right to receive
distributions, (ii) its approval rights as modified by Section 6.4.4, and
(iii) its rights to indemnification hereunder pursuant to Section 6.8.

6.4.3    In the event MGP Member is removed as Managing Member, MGP Member shall
promptly (i) deliver all books of account records, files and bank statements of
the Company to New Managing Member, (ii) execute, acknowledge and/or deliver
such other instruments as may be reasonably requested in order to effectuate an
orderly transition to New Managing Member, and (iii) otherwise cooperate with
the reasonable requests of Sponsor Member in order to effectuate an orderly
transition to New Managing Member. In the event that the consent of a lender
under a Credit Arrangement is necessary to remove the Managing Member, to
appoint New Managing Member, or both, then MGP Member shall, as requested by New
Managing Member, cooperate and take all action and execute all documents
reasonably necessary or appropriate to obtain such consent or to satisfy such
condition.

6.4.4    In the event MGP Member is removed as Managing Member as a result of an
occurrence described under clauses (i) or (iii) of the definition of “Removal
Event”, the New Managing Member shall not (nor permit the Company or any of its
Subsidiaries to) take any action which would constitute a Major Decision without
the consent of MGP Member, other

 

-38-



--------------------------------------------------------------------------------

than a Lease Document Major Decision or New Lease Major Decision which New
Managing Member shall be permitted to take (or cause the Company or its
Subsidiaries to take) such actions without the consent or approval of MGP Member
so long as such action is taken in good faith, does not adversely affect MGP
Member in a manner disproportionate to the other Members (and without regard to
any affiliation between the MGP Member and MGM or the Other MGM/MGP
Arrangements) and is not a transaction with an Affiliate of the New Managing
Member. In the event MGP Member is removed as Managing Member as a result of a
For Cause Removal Event, New Managing Member is expressly permitted to take (or
permit the Company or any of its Subsidiaries to take) any action which would
constitute Major Decisions, other than the actions set forth in Sections
6.3.1(a), 6.3.1(b), 6.3.1(c), 6.3.1(d), 6.3.1(e), 6.3.1(g), 6.3.1(h), 6.3.1(i),
6.3.1(j) 6.3.1(m), 6.3.1(o) (assuming it stated “MGP Member” as opposed to
“Sponsor Member” therein), 6.3.1(r), 6.3.1(t), and 6.3.1(gg) (solely to the
extent that MGP Member otherwise has the right to approve the applicable Major
Decision in accordance with this Section 6.4.4) which shall require the approval
of MGP Member.

6.5    Reimbursement and Remuneration Generally. The Managing Member shall not
be compensated for acting in such capacity, but shall be entitled to
reimbursement for actual and commercially reasonable Third Party out-of-pocket
expenses incurred in furtherance of the business or management of the Company.
Distributions received by the Members pursuant to Articles 4 and 8 are not, and
shall not be deemed to be, remuneration within the meaning of this Section 6.5.

6.6    Reliance by Third Parties. Any Person dealing with the Company or the
Managing Member may rely upon a certificate signed by the Managing Member (or
any one or more of its agents designated by the Managing Member for such purpose
or given such authority) as to:

6.6.1    The identity of the Managing Member, any Member of the Company or any
Officer;

6.6.2    The existence or non-existence of any facts which constitute a
condition precedent to acts by the Managing Member or in any other manner
germane to the affairs of the Company;

6.6.3    The Persons who are authorized to execute and deliver any instrument or
document for or on behalf of the Company; or

6.6.4    Any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or any Member.

6.7    Records and Reports.

6.7.1    The Managing Member shall cause to be kept (and made available to each
Member), at the principal place of business of the Company, or at such other
location as the Managing Member shall reasonably deem appropriate, full and
proper ledgers, other books of account, and records of all receipts and
disbursements, other financial activities, and the internal affairs of the
Company for at least the current and past seven (7) fiscal years; provided,
however, that the Managing Member shall further retain all of the foregoing for
any given fiscal year for so long as any applicable federal and/or applicable
state income tax statute of limitations remains open with respect to such year.

 

-39-



--------------------------------------------------------------------------------

6.7.2    The Members agree that the books of the Company shall be kept for
accounting purposes in accordance with U.S. generally accepted accounting
principles, consistently applied, and shall be kept for tax reporting purposes
in accordance with applicable provisions of the Code. The fiscal year of the
Company shall end on December 31 of each year.

6.7.3    The Managing Member shall:

(a)    prepare or cause to be prepared and delivered to each Member: (i) within
forty-five (45) days following the end of each fiscal quarter of the Company, a
draft report setting forth in sufficient detail all such information and data
with respect to business transactions affecting or involving the Company during
such fiscal quarter and shall enable such Member to prepare its state, federal
and local income tax returns in accordance with the laws, rules and regulations
then prevailing, (ii) within five (5) business days following the last day of
each calendar month, preliminary income statement information required for net
asset value reporting, including net revenue and interest expense, (iii) within
fifteen (15) days following the last day of each calendar month, unaudited
monthly statements of operation and balance sheet of the Company, (iv) within
the later of (i) seventy-five (75) days following the last day of the calendar
year of the Company or (ii) fifteen (15) days prior to the filing date required
by the SEC or other requesting party, unaudited annual financial statements of
the Company, only to the extent requested or if required by either Member,
(v) promptly provide copies of all financial statements and/or other material
financial information related to the Company, its Subsidiaries or any of the
Properties delivered to any Lender in accordance with the terms of any Credit
Arrangements, and (vi) promptly provide copies of all notices, reports,
statements, certificates and other information or deliverables provided to the
Company under the Lease. Upon the request of a Member (or its permitted
transferee), the Company shall provide such Member (or its permitted
transferee), as applicable, with information necessary to determine that the
Company’s income and assets satisfy the requirements of Sections 856(c)(2)
through (4) of the Code (including responding to questionnaires identifying and
describing services provided to tenants of the Properties) within twenty-five
(25) days following the end of each calendar quarter, and shall use commercially
reasonable efforts to provide, as soon as reasonably practicable, any other
information requested by such Member and reasonably necessary for such Member
(or any of its direct or indirect owners) to determine its compliance with the
REIT requirements under Sections 856 and 857 of the Code. In furtherance of the
foregoing, the Managing Member shall, on request of a Member, provide quarterly
taxable income projections to the Members within forty-five (45) days after the
end of each fiscal quarter; and

(b)    within one hundred eighty days (180) days after the end of each fiscal
year, the Company shall deliver to each Member a copy of the Company’s federal,
state and local income tax or information returns for such fiscal year or
portion thereof, such Member’s Schedule K-1, and such other information, if any,
with respect to the Company as may be necessary for the preparation of such
Member’s U.S. federal income tax returns, including a statement showing such
Member’s share of the Company’s income, gain or loss, expense and credit for
such fiscal year for federal income tax purposes.

 

-40-



--------------------------------------------------------------------------------

6.7.4    Each of the Members (personally or through an authorized
representative) may, for purposes reasonably related to their Interests, examine
and copy (at their own cost and expense) the books and records of the Company at
all reasonable business hours. At the request of the Sponsor Member, the
Managing Member shall make available to Sponsor Member at the Company’s
principal place of business during regular business hours the books and records
of the Company.

6.7.5    Each Member shall have the right to cause the books and records,
including annual financial statements, of the Company to be audited annually
(using current PCAOB guidelines, if required by either Member, or otherwise
using current AICPA guidelines) by an independent accounting firm of recognized
regional or national standing as may be selected by the Managing Member and such
audited annual financial statements shall be delivered at the later of
(i) seventy-five (75) days following the last day of the calendar year of the
Company or (ii) fifteen (15) days prior to the filing date of such financial
statements required by the SEC or other requesting party. The cost of any such
audit shall be a Company Expense.

6.8    Indemnification and Liability.

6.8.1    The Company shall indemnify and hold harmless the Managing Member, each
of the Members and all officers, directors, partners, members and agents of such
parties (each an “Indemnitee”) to the full extent permitted by law from and
against any and all losses, claims, demands, costs, damages, liabilities,
expenses of any nature (including reasonable attorneys’ fees and disbursements
and other costs of litigation, whether pending or threatened), judgments, fines,
settlements and other amounts, of any nature whatsoever, known or unknown,
liquid or illiquid (collectively, “Liabilities”) arising from any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which the Indemnitee may be involved, or
threatened to be involved as a party or otherwise, arising out of or incident to
the business of the Company, if (a) the Indemnitee acted in good faith in a
manner such Person believed to be within the scope of such Indemnitee’s
authority and in, or not contrary to, the best interests of the Company, and
(b) the Indemnitee’s conduct did not constitute fraud, bad faith, willful
misconduct, gross negligence or a material breach of this Agreement (each a “Bad
Act”). Notwithstanding anything to the contrary herein, the foregoing indemnity
shall not extend to any Liabilities of a Member to another Member for such
Member’s breach of any of its representations, warranties, covenants, agreements
or acknowledgements in this Agreement.

6.8.2    Expenses incurred by an Indemnitee in defending any claim, demand,
action, suit or proceeding subject to this Section 6.8 shall be advanced from
time to time by the Company in order to pay such expenses when due prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of a satisfactory written commitment by or on behalf of the
Indemnitee to repay such amount if it shall be determined that such Indemnitee
is not entitled to be indemnified as authorized in this Section 6.8.

6.8.3    The indemnification provided by this Section 6.8 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
as a matter of law or equity or otherwise, and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.

 

-41-



--------------------------------------------------------------------------------

6.8.4    Any indemnification by the Company provided hereunder shall be
satisfied solely out of the Company Assets. No Member shall be subject to
personal liability by reason of these indemnification provisions.

6.8.5    No Indemnitee shall be denied indemnification in whole or in part under
this Section 6.8 by reason of the fact that the Indemnitee had an interest in
the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.

6.8.6    Except as set forth in Section 6.8.3, the provisions of this
Section 6.8 are for the benefit of the Indemnitees only and shall not be deemed
to create any rights for the benefit of any other Person.

6.8.7    None of the officers, directors, members or partners of the Company, of
the Managing Member or of any Member shall be liable to the Company or to any
other Member for any Liabilities sustained or incurred as a result of any act or
omission of such Person if (a) such Person acted in good faith in a manner such
Person believed to be within the scope of such Person’s authority and in, or not
contrary to, the best interests of the Company, and (b) such Person’s conduct
did not constitute a Bad Act.

6.8.8    The Managing Member is hereby authorized on behalf of the Company to
cause the Company to indemnify, hold harmless and release any agents and/or
advisors of the Company, the Managing Member and the Company’s Affiliates, to
the same extent provided with respect to the Indemnitees in this Section 6.8.

6.8.9    Notwithstanding anything to the contrary in this Section 6.8, in the
event that Indemnitee suffers any losses from a Bad Act of a Member and/or the
Managing Member (as applicable), such Indemnitee shall be entitled to bring a
suit against such party to recover damages and to seek all other remedies
available to Indemnitee in law and equity. No payments made pursuant to this
Section 6.8.9 shall be treated as a Capital Contribution hereunder.

6.9    Duties and Conflicts.

6.9.1     The Members, in connection with their respective duties,
responsibilities, rights and obligations hereunder, shall at all times have a
duty to act in good faith, but recognizing that each Member may act in its own
economic self-interest and in accordance with such tax and business objectives
as it deems appropriate or desirable for such Member and shall not have any
fiduciary duties to the Company, any other Member or any other Person bound by
this Agreement. So long as a Member acts in good faith and with the express
provisions of this Agreement, such Member shall not be in breach of any duties
(including any fiduciary duties that may otherwise be imposed by law) or have
any Liabilities to the Company, any other Member or any other Person bound by
this Agreement, whether at law or in equity. The provisions of this Agreement,
to the extent that they expand, restrict or eliminate the duties and Liabilities
of a Member otherwise existing at law or in equity, are agreed by the Members to
replace fully and completely such other duties and Liabilities of each Member.
Subject to the foregoing, but notwithstanding anything else in this Agreement to
the contrary or otherwise applicable law, whenever a Member or the Members are
required or permitted to make a decision, take or approve

 

-42-



--------------------------------------------------------------------------------

an action, or omit to do any of the foregoing: (a) “in its discretion,” under a
similar grant of authority or latitude, or without an express standard of
behavior (including, without limitation, standards such as “reasonable”), then
each Member shall be entitled to consider only such interests and factors,
including its own, as it desires, and shall, to the fullest extent permitted by
law, have no duty or obligation to consider any other interests or factors
whatsoever (other than the duty to act in good faith), or (b) with an express
standard of behavior (including, without limitation, standards such as
“reasonable”), then each Member shall comply with such express standard but
shall not be subject to any other, different or additional standard (other than
the standard of good faith). Notwithstanding anything to the contrary contained
herein, there are no restrictions on any acts or omissions by MGP related to MGM
which are unrelated to this Agreement, the Company or the Properties.

6.9.2    Notwithstanding the provisions of Section 6.8.1, each Member and its
Affiliates may engage or invest in, and devote its and their time to, any other
business venture or activity of any nature and description, whether or not such
activities are considered competitive with the Company, its Subsidiaries or the
businesses of any of them (the “Right to Compete”), and neither the Company nor
any other Member shall have any right by virtue of this Agreement or the
relationship created hereby in or to such other venture or activity of any
Member (or to the income or proceeds derived therefrom), and the pursuit of such
other venture or activity shall not be deemed wrongful or improper. The Right to
Compete of each Member and its Affiliates does not require notice to, approval
from, or other sharing with, any of the other Members or the Company. The legal
doctrines of “corporate opportunity,” “business opportunity” and similar
doctrines shall not be applied to any such competitive venture or activity of a
Member or its Affiliates. No Member or its Affiliates shall have any obligation
to the Company or its other Members with respect to any opportunity. Sponsor
Member acknowledges that MGP and/or its Affiliates have entered into, or may in
the future enter into, transactions or arrangements with MGM and/or its
Affiliates related to the ownership, leasing and operating of real estate other
than the Properties and to which the Company and its Subsidiaries are not a
party (the “Other MGM/MGP Arrangements”), and Sponsor Member agrees that this
Agreement shall in no way restrict MGP and/or its Affiliates with respect to the
Other MGM/MGP Arrangements or require MGP and/or its Affiliates to take any
action, or omit to take an action, with respect to the Other MGM/MGP
Arrangements.

6.10    REOC Management Rights. At any time upon request to the Company, any
Property Owner shall enter into a letter agreement substantially in the form of
Exhibit B with Sponsor Member or any of its Affiliates that is intended to
qualify as a “real estate operating company” for purposes of the United States
Department of Labor Regulation published at 29 C.F.R. Section 2510.3-101(d)(3).

6.11    REIT Compliance. Notwithstanding any provision of this Agreement to the
contrary (including Section 6.3.1), but subject to the other provisions of this
Section 6.11, the Company, the Members and the Managing Member agree to use
reasonable best efforts to (i) exercise their rights and perform their
obligations under this Agreement and (ii) manage the business and affairs of the
Company in a manner that if the Company were a real estate investment trust for
purposes of Section 856 of the Code (a “REIT”), it would satisfy the
requirements of Sections 856(c)(2), 856(c)(3) and 856(c)(4) of the Code (the
“REIT Requirements”), assuming for this purpose that the Company is not a
corporation for purposes of applying Sections 856(d)(2)(B)

 

-43-



--------------------------------------------------------------------------------

and 856(d)(5) of the Code. In furtherance of the foregoing, the Company may form
one or more subsidiaries which may jointly elect with any Member (or any of its
direct or indirect owners) to be “taxable REIT subsidiaries” within the meaning
of Section 856(l) of the Code (each, a “TRS”), and may engage in transactions
with such TRSs (or any other TRS of any Member (or any of its direct or indirect
owners)) consistent with satisfying the requirements of this Section 6.11;
provided, further, the Company shall provide the Members with reasonable notice
and opportunity to effect such joint election.

6.12    Sale of Properties.

6.12.1    Notwithstanding any provision herein to the contrary (other than
Section 6.11), from and after the Lockout Date, MGP Member and the Sponsor
Member each shall have the right to cause the Company or the applicable
Subsidiary, to sell, exchange or transfer one or both of the Properties for all
cash consideration in an arms-length transaction with a Third Party (an “Asset
Disposition”) subject to first providing a right of first offer pursuant to this
Section 6.12 (“Asset ROFO”); provided, however, if the Lease is still in full
force and effect, any Asset Disposition must include all the Properties then
demised under the Lease. If either MGP Member or Sponsor Member desires to cause
an Asset Disposition (in such capacity, the “Triggering Member”), the Triggering
Member shall be required to give written notice (the “Asset ROFO Notice”) to the
other Member (in such capacity, the “Asset Responding Member”) of such desire to
sell such Property or Properties (the “Offered Assets”). The Asset ROFO Notice
shall set forth (i) the Triggering Member’s determination of the gross fair
market value of the Offered Assets (the “Asset ROFO Gross Valuation”), (ii) a
list of no more than ten (10) potential purchasers of the Offered Assets (the
“Asset Potential Purchasers”) selected in the Triggering Member’s sole
discretion, (iii) an initial determination of whether any Credit Arrangement
secured by the Offered Assets will be repaid by the Company or assumed by the
purchaser, and (iv) the methodology pursuant to which Triggering Member expects
all prorations, credits, deductions and adjustments to the sale price (the
“Asset Disposition PP Adjustments”) and the allocation of closing costs,
transfer and similar taxes and title premiums between the seller and purchaser
(the “Asset Disposition CC Allocation”). The Asset ROFO Notice shall be deemed a
binding irrevocable offer from the Triggering Member to the Asset Responding
Member whereby the Asset Responding Member (or an Affiliate it designates) shall
have the right to elect to purchase prior to the expiration of the Asset ROFO
Offer Period (1) if the Offered Assets include all of the Properties then owned
by the Company (an “Aggregate Sale”), the entire Triggering Member’s Interest in
the Company (which shall include any Optional Loans made by the Triggering
Member) for the Asset ROFO Purchase Price, and (2) if the Offered Assets do not
include all of the Properties then owned by the Company (an “Individual Sale”),
the Offered Assets for the Asset ROFO Gross Valuation, in each case, on the
terms and conditions specified in the Asset ROFO Notice. At any time within the
sixty (60) day period (the “Asset ROFO Offer Period”) commencing on the day the
Triggering Member delivers the Asset ROFO Notice to the Asset Responding Member,
the Asset Responding Member shall either (A) deliver to the Triggering Member
written notice electing to purchase the Offered Assets (the “Asset ROFO Election
Notice”) or (B) deliver to Triggering Member written notice rejecting the offer
contained in the Asset ROFO Offer (an “Asset ROFO Rejection Notice”). If the
Asset Responding Member fails to deliver an Asset ROFO Election Notice or Asset
ROFO Rejection Notice within the Asset ROFO Offer Period, the Asset Responding
Member shall be deemed to have delivered an Asset ROFO Rejection Notice and
shall be deemed to have waived its right to purchase the Offered Assets.

 

-44-



--------------------------------------------------------------------------------

6.12.2    If the Asset Responding Member delivers an Asset ROFO Election Notice,
then within ten (10) days after the date thereof (or, if such date is not a
Business Day, the immediately following Business Day), the Asset Responding
Member shall deposit in escrow with a reputable title insurance company
authorized to do business in the State of New York (the “Asset ROFO Escrow
Agent”) pursuant to escrow instructions consistent with this Section 6.12, a
non-refundable cash down payment in immediately available funds in an aggregate
amount equal to 10% of the Asset ROFO Gross Valuation (in the event of an
Individual Sale) or 5% of the Asset ROFO Gross Valuation (in the event of an
Aggregate Sale) (as applicable, the “Asset ROFO Down Payment”). If the Asset
Responding Member fails to timely deliver the Asset ROFO Down Payment, the Asset
Responding Member shall be deemed to have failed to deliver an Asset ROFO
Election Notice and Asset ROFO Rejection Notice and the terms of the last
sentence of Section 6.12.1 above shall apply.

6.12.3    If the Asset Responding Member timely delivers the Asset ROFO Down
Payment, then the Asset Responding Member, as purchaser, and the applicable
Property Owner (in the event of an Individual Sale) or the Triggering Member (in
the event of an Aggregate Sale), as seller, shall proceed to close the sale of
the applicable Property or interests in the applicable Subsidiary for the Asset
ROFO Gross Valuation (in the event of an Individual Sale) or the entire
Triggering Member’s Interests in the Company at the Asset ROFO Purchase Price
(in the event of an Aggregate Sale) (as applicable, the “Asset ROFO Closing”) on
a mutually acceptable closing date (the “Asset ROFO Closing Date”), but in any
event not later than sixty (60) days after the Asset Responding Member delivered
the Asset ROFO Down Payment to the Asset ROFO Escrow Agent, through a mutually
satisfactory escrow arrangement with the Asset ROFO Escrow Agent. On the Asset
ROFO Closing Date, (x) (1) in the event of an Individual Sale, the applicable
Property Owner shall sell to Asset Responding Member the applicable Property
pursuant to a customary deed, subject to all liens, claims, encumbrances of
record other than any lien securing a Credit Arrangement which shall be
discharged by the applicable Property Owner at the Asset ROFO Closing (unless
the applicable Asset ROFO Notice included a determination that such Credit
Arrangement would be assumed by the purchaser), or (2) in the event of an
Aggregate Sale, the Triggering Member shall sell to the Asset Responding Member
the entire Triggering Member’s Interests in the Company, in each case, free and
clear of all liens, claims, encumbrances, options and rights of any kind by
execution and delivery of documents substantially in the form of the Interest
ROFO Sale Documents, (y) the Asset ROFO Escrow Agent shall deliver the Asset
ROFO Down Payment in immediately available funds to the Property Owner (in the
event of an Individual Sale) or Triggering Member (in the event of an Aggregate
Sale) and (z) the Asset Responding Member shall pay to the Company or Property
Owner, as applicable, the Asset ROFO Gross Valuation (in the event of an
Individual Sale) or to Triggering Member (in the event of an Aggregate Sale) the
Asset ROFO Purchase Price (in each case, less a credit for the Asset ROFO Down
Payment) in immediately available funds, as adjusted by Asset Disposition PP
Adjustments. None of the Triggering Member, the Company or any Subsidiary shall
be required to make any representations or warranties with respect to the
Triggering Member, the Company, any Subsidiary or the Property in connection
with such sale (but shall make customary warranties regarding the Company’s or
Triggering Member’s, as applicable, due authority, execution and delivery and
lien-free title to the Triggering Member’s Interests in the case of an Aggregate
Sale). Each party shall pay its own closing costs in connection with such sale,
provided that any costs specified in the Asset Disposition CC Allocation shall
be paid in accordance with such allocation. If the Asset ROFO Closing fails to
occur by reason of a default

 

-45-



--------------------------------------------------------------------------------

of the Asset Responding Member, the Asset Responding Member’s Asset ROFO rights
under this Section 6.12 (including the right to be the Triggering Member) shall
be deemed forever extinguished and shall thereafter be null and void and of no
further force and effect, the Company or Property Owner or the Triggering
Member, as applicable, shall be entitled to retain the Asset ROFO Down Payment
as liquidated damages and the Triggering Member shall thereafter be free, at any
time and from time to time, to cause a sale of the Offered Assets in an
arms-length transaction with a third-party unaffiliated with the Triggering
Member at such price as the Triggering Member determines in its sole discretion.
If the Asset ROFO Closing hereunder fails to occur by reason of default of the
Triggering Member, the Asset Responding Member shall have the right, as its sole
and exclusive remedy (other than as specifically provided below), to either
(A) demand that the Asset ROFO Down Payment be returned to the Asset Responding
Member (and the Triggering Member shall reimburse the Asset Responding Member’s
reasonable and actual third party costs incurred in connection with the failed
Asset ROFO Closing), or (B) seek specific performance within forty-five
(45) days of such failure to close, and Triggering Member shall be prohibited
from initiating the Asset ROFO for a period of two (2) years from the date on
which the Asset ROFO Down Payment is returned to the Asset Responding Member in
accordance with the foregoing.

6.12.4    If the Asset Responding Member delivers an Asset ROFO Rejection Notice
(or is deemed to have delivered an Asset ROFO Rejection Notice), then the
Triggering Member shall a period of 270 days from expiration of the Asset ROFO
Offer Period to cause the Company or any applicable Subsidiary (or Subsidiaries)
to enter into a contract of sale with a third party unaffiliated with the
Triggering Member (the “Asset ROFO Purchase Agreement”) to complete the sale of
the Offered Assets for a purchase price of not less than 95% of the Asset ROFO
Gross Valuation (without regard to customary prorations) and to a purchaser who
must be among the Asset Potential Purchasers or their respective Affiliates. The
Asset ROFO Purchase Agreement must provide for a closing thereunder on a date
not later than 365 days after expiration of the Asset ROFO Offer Period. If
(i) the Asset ROFO Purchase Agreement is not executed within 270 days from
expiration of the Asset ROFO Offer Period, (ii) the closing thereunder does not
occur within 365 days of the expiration of the Asset ROFO Offer Period, or
(iii) the Triggering Member desires to sell the Offered Asset either (x) to a
Person other than an Asset Potential Purchaser or its Affiliates or (y) for less
than 95% of the Asset ROFO Gross Valuation (without regard to customary
prorations), the Triggering Member must again comply with the ROFO procedures in
this Section 6.12 prior to causing a sale of the Offered Assets and the other
Member shall have all the rights available to it under this Section 6.12 in
connection with any such sale. If any Member has triggered the Asset ROFO
pursuant to this Section 6.12 or the Interest ROFO pursuant to Section 7.1.4,
then the Asset Responding Member shall not be entitled to commence the Asset
ROFO process set forth in this Section 6.12, until such Asset ROFO process
commenced under this Section 6.12 or Interest ROFO process under Section 7.1.4
has expired.

6.12.5    Notwithstanding anything in this Agreement to the contrary, for
purposes of this Section 6.12, in the event that Sponsor Member is the
Triggering Member and MGP Member has elected to purchase the Interests in the
Company of the Sponsor Member, at the discretion of Sponsor Member, rather than
convey the direct Interests in the Company, the ownership interests in Sponsor
Member (or in the direct or indirect owner of Sponsor Member that owns no assets
other than 100% of the direct or indirect ownership interests in Sponsor Member)
shall be conveyed to the Asset Responding Member at the Asset ROFO Closing and
the Asset

 

-46-



--------------------------------------------------------------------------------

ROFO Sale Documents shall be modified accordingly; provided, that any sale of
direct or indirect interest in Sponsor Member shall be conditioned on Sponsor
Member or its credit worthy Affiliate indemnifying MGP Member in a manner
reasonably satisfactory to MGP Member for all liabilities of Sponsor Member (and
any direct or indirect owner of Sponsor Member being acquired by MGP Member as
part of such sale, if any) relating to or resulting from the period prior to the
consummation of the Asset ROFO Closing.

6.13    Gaming Laws and Authorities. The Sponsor Entity and the MGP Entity
hereby acknowledges that each of the MGP Entity, the Company and the Sponsor
Entity are subject to Gaming Laws and are under the jurisdiction of Gaming
Authorities. In this regard, the Sponsor Entity and the MGP Entity agree to
provide information to Gaming Authorities, as required by Gaming Laws, and to
respond promptly to any request for information from any Gaming Authority.

ARTICLE 7

INTERESTS AND TRANSFERS OF INTERESTS

7.1    Transfers.

7.1.1    Generally.

(a)     Except as permitted in this Article 7, no Member shall Transfer all or
any part of its Interest without the prior written consent of the other
Member(s), which may be granted or withheld in each Member’s sole discretion,
and any Transfer or other disposition of any direct or indirect interest in the
stock, partnership, limited liability company or other beneficial interest in
any Member shall be prohibited unless permitted by the terms of Section 7.1.2.
The approval by any Member to Transfer in any one or more instances shall not
limit or waive the requirement to obtain approval in any other or future
instance. Any Transfer of an Interest in contravention of this Article 7 shall
be a breach of this Agreement and be null and void, and the other Members shall
have all the rights and remedies available under this Agreement and applicable
law or in equity.

(b)    Except as otherwise expressly provided in this Article 7, the recipient
of any direct Interest Transferred in accordance with this Article 7 shall be an
Assignee only, with only the rights provided in Section 7.4, unless and until
admitted as a Substitute Member pursuant to Section 7.5.

7.1.2    Permitted Transfers. Notwithstanding anything in this Agreement to the
contrary, but subject to the satisfaction of the conditions set forth in this
Article 7, if applicable, the following Transfers shall be permitted without
consent of any other Member:

(a)    Each Member shall be permitted to Transfer all (but not less than all) of
its direct Interest or all (or any part) of its indirect Interest to a Transfer
Affiliate;

(b)    Each Member shall be permitted to Transfer all or any portion of its
direct or indirect Interest to any other Member;

 

-47-



--------------------------------------------------------------------------------

(c)    Each Member shall have the right to Transfer up to 49% of its indirect
Interests in the Company that it has on the date hereof to any Person; provided,
(i) if after giving effect to such Transfer together with all prior Transfers
made by such Member in reliance on this clause, such Member would no longer meet
the definition of a “Transfer Affiliate”, such Transfer shall be subject to
compliance with the terms of Section 7.1.4, (ii) prior to the Competitor
Restriction Termination Date, the Sponsor Member may not Transfer any such
Interests to a Tenant Competitor and (iii) prior to the expiration of the Tax
Protection Period, the Sponsor Member may not Transfer any such Interests to an
MGP Competitor;

(d)    At any time after the expiration of the Tax Protection Period, each
Member shall have the right to directly (but not less than all) or indirectly
Transfer all or any portion of its Interests to any Person; provided, (i) if
after giving effect to such Transfer together with all prior Transfer made by
such Member in reliance on this clause, such Member would no longer meet the
definition of a “Transfer Affiliate”, such Transfer shall be subject to
compliance with the terms of Section 7.1.4, and (ii) prior to the Competitor
Restriction Termination Date, the Sponsor Member may not Transfer any such
Interests to a Tenant Competitor;

(e)    Transfers of interests in any Public Vehicle that directly or indirectly
is the owner of Interests shall be permitted without restriction;

(f)    Transfers, at any time, to a Person pursuant to and in accordance with
Section 8.2(b) of the Lease; and

(g)    In the event that any Gaming Authority requires that the Sponsor Member
or its direct or indirect owner apply for a gaming license in connection with
its ownership of the Property, Sponsor Member shall be permitted to implement a
“voteco” structure which would result in (x) 100% of the voting membership
interests in Sponsor Member (or a direct or indirect owner of Sponsor Member)
being owned by a Voteco Entity, (y) Voteco Entity thereafter controlling Sponsor
Member, and (z) no less than 95% of the direct or indirect economic interests in
Sponsor Member continuing to be owned by BREIT OP.

7.1.3    Intentionally Omitted.

7.1.4    Interest Transfers Subject to ROFO.

(a)    In connection with a Transfer of Interests pursuant to Section 7.1.2(c)
or (d) by either Member, each such Transfer shall be subject to the right of
first offer given to the other Member pursuant to this Section 7.1.4(a)
(“Interest ROFO”). The Member desiring to sell its Interests (“Selling Member”)
shall be required to give written notice (the “Interest ROFO Notice”) to the
other Member (the “Interest Responding Member”) of the Selling Member’s desire
to sell all or a portion its Interests (collectively, the “ROFO Offered
Interest”). The Interest ROFO Notice shall set forth (i) a description of the
ROFO Offered Interest (i.e. all of the Selling Member’s Interests in the Company
or a specified percentage), (ii) the cash price (“Interest ROFO Purchase Price”)
that the Selling Member is willing to accept for a sale of the ROFO Offered
Interests, (ii) a list of no more than ten (10) potential purchasers of the ROFO
Offered Interest selected in Selling Member’s sole discretion (the “Interest
Potential Purchasers”), and (iii) the methodology pursuant to which Selling
Member expects all prorations,

 

-48-



--------------------------------------------------------------------------------

credits, deductions and adjustments to the sale price (the “Interest ROFO PP
Adjustments”) and the allocation of closing costs, transfer and similar taxes
and title premiums between the seller and purchaser (the “Interest ROFO CC
Allocation”). The Interest ROFO Notice shall be deemed a binding irrevocable
offer from the Selling Member to the Interest Responding Member whereby the
Interest Responding Member (or an Affiliate it designates) shall have the right
to elect to purchase prior to the expiration of the Interest ROFO Offer Period
the entire ROFO Offered Interest (which shall include the pro rata share (based
on the ROFO Offered Interest over the total Membership Interest of the Selling
Member) of any Optional Loans made by the Selling Member) for the Interest ROFO
Purchase Price, subject to the Interest ROFO PP Adjustments and ROFO CC
Allocation specified in the Interest ROFO Notice. At any time within the sixty
(60) day period (the “Interest ROFO Offer Period”) commencing on the day the
Selling Member sends the Interest ROFO Notice to the Interest Responding Member,
the Interest Responding Member shall either (A) deliver to the Selling Member a
written notice electing to purchase the ROFO Offered Interests for the Interest
ROFO Purchase Price (an “Interest ROFO Election Notice”) or (B) deliver to
Selling Member a written notice rejecting the offer contained in the Interest
ROFO Notice (an “Interest ROFO Rejection Notice”). If the Interest Responding
Member fails to deliver an Interest ROFO Election Notice or Interest ROFO
Rejection Notice within the Interest ROFO Offer Period, the Interest Responding
Member shall be deemed to have delivered an Interest ROFO Rejection Notice
rejecting the offer contained in the Interest ROFO Notice and shall be deemed to
have waived its right to purchase the ROFO Offered Interest. During the Interest
ROFO Offer Period, the Selling Member shall not sell or offer for sale its ROFO
Offered Interest unless the Interest Responding Member delivers an Interest ROFO
Rejection Notice. In the case of any Transfer of Interests pursuant to
Section 7.1.2(c) or (d) which consists of direct or indirect interests in the
Selling Member, the ROFO Offered Interest that the Interest Responding Member
shall have the right to purchase pursuant to the rights described in this
Section 7.1.4 shall consist of the applicable corresponding portion of the
direct Interest of the Selling Member.

(b)    If the Interest Responding Member delivers an Interest ROFO Election
Notice, then within ten (10) days after the date thereof (or, if such date is
not a Business Day, the immediately following Business Day), the Interest
Responding Member shall deposit in escrow with a reputable title insurance
company authorized to do business in the State of New York (the “Interest ROFO
Escrow Agent”) pursuant to escrow instructions consistent with this
Section 7.1.4(b), a non-refundable cash down payment in immediately available
funds in an aggregate amount equal to 10% of the Interest ROFO Purchase Price
(the “Interest ROFO Down Payment”). If the Interest Responding Member fails to
timely deliver the Interest ROFO Down Payment, the Interest Responding Member
shall be deemed to have failed to deliver an Interest ROFO Election Notice and
the terms of the third from last sentence of clause (a) above shall apply.

(c)    If the Interest Responding Member timely delivers the Interest ROFO Down
Payment, the Selling Member, as seller, and the Interest Responding Member, as
purchaser, shall proceed to close the sale of the ROFO Offered Interest at the
Interest ROFO Purchase Price (the “Interest ROFO Closing”) on a mutually
acceptable closing date (the “Interest ROFO Closing Date”), but in any event not
later than sixty (60) days after the Interest Responding Member delivered the
Interest ROFO Down Payment to the Interest ROFO Escrow Agent, through a mutually
satisfactory escrow arrangement with the Interest ROFO Escrow Agent. On the
Interest ROFO Closing Date, (x) the Selling Member shall sell to the Interest
Responding

 

-49-



--------------------------------------------------------------------------------

Member the ROFO Offered Interest free and clear of all liens, claims,
encumbrances, options and rights of any kind by execution and delivery of the
documents attached hereto as Exhibit C (the “Interest ROFO Sale Documents”), (y)
the Interest ROFO Escrow Agent shall deliver the Interest ROFO Down Payment in
immediately available funds to the Selling Member and (z) the Interest
Responding Member shall pay to the Selling Member the Interest ROFO Purchase
Price (less a credit for the Interest ROFO Down Payment) in immediately
available funds, as adjusted by the Interest ROFO PP Adjustments. None of the
Selling Member, the Company or any Subsidiary shall be required to make any
representations or warranties with respect to the Company or the Properties in
connection with such sale (but shall make customary warranties regarding the
Selling Member’s due authority, execution and delivery and lien-free title to
the ROFO Offered Interest). Each party shall pay its own closing costs in
connection with such sale; provided that any costs specified in the Interest
ROFO CC Allocation shall be paid in accordance with such allocation. If the
Interest ROFO Closing fails to occur by reason of a default of the Interest
Responding Member, the Interest Responding Member’s Interest ROFO rights under
this Section 7.1.4(c) shall be deemed forever extinguished and shall thereafter
be null and void and of no further force and effect, the Selling Member shall be
entitled to retain the Interest ROFO Down Payment as liquidated damages and the
Selling Member shall thereafter be free, at any time and from time to time, to
cause a sale of the ROFO Offered Interest at such price as the Selling Member
determines in its sole discretion. If the Interest ROFO Closing hereunder fails
to occur by reason of default of the Selling Member, the Interest Responding
Member shall have the right, as its sole and exclusive remedy, to either
(A) demand that the Interest ROFO Down Payment be returned to the Interest
Responding Member (and the Selling Member shall reimburse the Interest
Responding Member’s reasonable and actual Third Party costs in connection with
such failed Interest ROFO Closing), or (B) seek specific performance within
forty-five (45) days of such failure to close, and the Selling Member shall be
prohibited from initiating the Interest ROFO for a period of two (2) years from
the date on which the Interest ROFO Down Payment is returned to the Interest
Responding Member in accordance with the foregoing.

(d)    If the Interest Responding Member delivers an Interest ROFO Rejection
Notice (or is deemed to have delivered an Interest ROFO Rejection Notice), then
the Selling Member shall have a period of 270 days from expiration of the
Interest ROFO Offer Period to enter into a contract of sale with a third party
unaffiliated with Selling Member (the “Interest Purchase Agreement”) for the
sale of the ROFO Offered Interest at a purchase price of not less than 95% of
the Interest ROFO Purchase Price (without regard to adjustments or prorations)
and to a purchaser who must be among the Interest Potential Purchasers or their
respective Affiliates. The Selling Member shall deliver a copy of the Interest
Purchase Agreement (together with all schedules and exhibits thereto) to the
Interest Responding Member promptly following execution. The Interest Purchase
Agreement must provide for a closing thereunder on a date not later than 365
days after expiration of the Interest ROFO Offer Period. If (i) the Interest
Purchase Agreement is not executed within 270 days from expiration of the
Interest ROFO Offer Period, (ii) the closing thereunder does not occur within
365 days of the expiration of the Interest ROFO Offer Period, or (iii) Selling
Member desires to sell the ROFO Offered Interest either (x) to a Person other
than an Interest Potential Purchaser or its Affiliates or (y) for less than 95%
of the Interest ROFO Purchase Price (without regard to adjustments or
prorations), Selling Member must again comply with the ROFO procedures in this
Section 7.1.4(d) prior to any sale of its Interests and the other Member shall
have all the rights available to it under this Section 7.1.4 in connection with
any such sale. If any Member has triggered the Asset ROFO pursuant to
Section 6.12

 

-50-



--------------------------------------------------------------------------------

or the Interest ROFO pursuant to this Section 7.1.4, then the Interest
Responding Member shall not be entitled to commence the Interest ROFO process
set forth in this Section 7.1.4, until such Asset ROFO process commenced under
Section 6.12 or Interest ROFO process commenced under this Section 7.1.4 has
expired.

(e)    In the event that Interest Responding Member has elected to purchase all
of Selling Member’s Interests in the Company pursuant to the exercise of the
Interest ROFO under this Section 7.1.4, the Interest Responding Member shall be
obligated at the Interest ROFO Closing to either (i) cause any Credit
Arrangement secured by any Permitted Carveout Guaranty to be refinanced or
otherwise repaid in full, or (ii) cause any Permitted Carveout Guaranty that has
been delivered by the Carveout Guarantor Affiliated with the Selling Member to
be terminated and/or replaced, and such Carveout Guarantor released from
liability with respect thereto in connection with any such replacement, as of
the date of such Interest ROFO Closing, except for any liability under any such
Permitted Carveout Guaranty arising from any actions that occurred, or
circumstances that existed, prior to the Interest ROFO Closing (collectively,
the “Retained Guarantee Liabilities”); provided, with respect to the Retained
Guarantee Liabilities, the Company shall indemnify the applicable Carveout
Guarantor other than those Retained Guarantee Liabilities which arose out of Bad
Acts of the Selling Member or any Affiliate thereof.

(f)    Notwithstanding anything in this Agreement to the contrary, for purposes
of this Section 7.1.4, in the event that Sponsor Member is the Selling Member,
at the discretion of Sponsor Member, the ROFO Offered Interest may be the
ownership interests in Sponsor Member (or in the direct or indirect owner of
Sponsor Member that owns no assets other than 100% of the direct or indirect
ownership interests in Sponsor Member) and the Interest ROFO Sale Documents
shall be modified accordingly.

7.2    Further Restrictions. Notwithstanding any contrary provision in this
Agreement, any otherwise permitted Transfer of an Interest to any Person shall
be null and void if the Managing Member determines that:

(a)    after consultation with a nationally recognized accounting firm selected
in good faith by the Managing Member, such Transfer may cause the Company to
cease to be classified as a partnership for U.S. federal or state income tax
purposes; provided, however, that if, as a result of such Transfer, one Member
(for purposes of this Section 7.2(a), the “Acquiring Member”) would own one
hundred percent (100%) of the outstanding Interests, and following such Transfer
the Company would constitute a disregarded entity for U.S. federal income tax
purposes with respect to the Acquiring Member, such Transfer shall be a
permitted Transfer;

(b)    after consultation with a nationally recognized accounting firm selected
in good faith by the Managing Member, such Transfer would cause a material risk
that MGP REIT, BREIT or any other direct or indirect Member of the Company will
fail to be treated as a REIT for U.S. federal income tax purposes;

(c)    such Transfer may require the registration of such Transferred Interest
pursuant to any applicable federal or state securities laws;

 

-51-



--------------------------------------------------------------------------------

(d)    after consultation with a nationally recognized accounting firm selected
in good faith by the Managing Member, such Transfer may cause the Company to
become a “Publicly Traded Partnership,” as such term is defined in Code
Sections 469(k)(2) or 7704(b) that is taxable as a corporation for U.S. federal
income tax purposes;

(e)    such Transfer may subject the Company, the Members or their Affiliates,
partners, stockholders or members, as applicable, to regulation under the
Investment Company Act of 1940, the Investment Advisers Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended;

(f)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Interest;

(g)    with respect to the Transfer of a direct Interest in the Company only,
the Company does not receive written instruments (including, without limitation,
copies of any instruments of Transfer and such Assignee’s consent to be bound by
this Agreement as an Assignee) that are in a form reasonably satisfactory to the
Members other than the Member effecting such Transfer; or

(h)    such Transfer would result in a documentary transfer tax liability to the
Company or any Subsidiary, unless the transferring Member agrees to bear the
entire amount of such documentary transfer tax liability without any right to
reimbursement by the Company or any Member.

7.3    Rights of Assignees. Until such time, if any, as the transferee of a
direct interest in the Company in any permitted Transfer pursuant to this
Article 7 is admitted to the Company as a Substitute Member pursuant to
Section 7.5: (a) such transferee shall be an Assignee only, and only shall
receive, to the extent Transferred, the distributions and allocations of income,
gain, loss, deduction, credit, or similar items to which the Member that
Transferred its Interest would be entitled, and (b) such Assignee shall not be
entitled or enabled to exercise any other rights or powers of a Member, such
other rights remaining with the transferring Member. In such a case, the
transferring Member shall remain a Member, and shall remain liable for the
satisfaction of all obligations contained herein as a Member, even if such
transferring Member has Transferred its entire Economic Interest to one or more
Assignees (subject to Section 7.5). In the event any Assignee desires to make a
further assignment of any Economic Interest, such Assignee shall be subject to
all of the provisions of this Agreement relating to restrictions on Transfer to
the same extent as any Member desiring to make such an assignment.

7.4    Admissions, Withdrawals and Removals. No Person shall be admitted to the
Company as a Member except in accordance with Section 7.5 (in the case of
transferees of a permitted Transfer of an Interest from another Person). No
Member shall be entitled to retire or withdraw from being a Member of the
Company except (a) in accordance with Section 7.7, or (b) with the consent of
each other Member, which consent may be given or withheld in each such Member’s
sole and absolute discretion. Subject to Section 6.4, no Member shall be subject
to removal. No admission, withdrawal or removal of a Member shall cause the
dissolution of the Company. Any purported admission, withdrawal or removal which
is not in accordance with this Agreement shall be null and void.

 

-52-



--------------------------------------------------------------------------------

7.5    Admission of Assignees as Substitute Members.

7.5.1    An Assignee shall become a Substitute Member only if and when each of
the following conditions are satisfied:

(a)    The assignor of the Interests transferred sends written notice to the
Managing Member requesting the admission of the Assignee as a Substitute Member
and setting forth the name and address of the Assignee, the Capital Account
transferred, the Percentage Interests transferred, and the effective date of the
Transfer;

(b)    Intentionally omitted; and

(c)    The Managing Member receives from the Assignee (i) such information
concerning the Assignee’s financial capacity and investment experience as the
Managing Member may reasonably request, and (ii) written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as a Substitute Member) that are in a form
satisfactory to the Managing Member (as determined in the Managing Member’s
reasonable discretion).

Notwithstanding the foregoing, upon the Transfer by any Member of all (but not
less than all) of its Interest in accordance with Section 7.1.2, the transferee
shall automatically become a Substitute Member without having to comply with
Section 7.5.1(c)(i).

7.5.2    Upon the admission of any Substitute Member, the books and records of
the Company shall be amended by the Managing Member to reflect the name,
address, Capital Contributions, Capital Account balance and Percentage Interest
of such Substitute Member and to eliminate or adjust, if necessary, the name,
address, Capital Contributions, Capital Account balance and Percentage Interest
of the predecessor of such Substitute Member. In the event Sponsor Entity or MGP
Entity transfers, in accordance with Section 7.1.2, all of its Interests to a
Person which is not a Transfer Affiliate, the Members (including any Substitute
Member) shall enter into such amendments to this Agreement as are reasonably
necessary to update the definition of Sponsor Member or MGP Member, as
applicable, and Transfer Affiliate and to otherwise reflect the ultimate
ownership of such Substitute Member.

7.6    Withdrawal of Members. If a Member has transferred all of its Interests
to one or more Assignees, then such Member shall withdraw from the Company if
and when all such Assignees have been admitted as Substitute Members in
accordance with this Agreement.

7.7    Conversion of Membership Interest. Upon the Incapacity of a Member or the
rejection by a Member of this Agreement in a Bankruptcy of such Member, such
Member’s Membership Interest shall automatically be converted to an Economic
Interest only, and such Member (or its executor, administrator, trustee, or
receiver, as applicable) shall thereafter be deemed an Assignee for all purposes
hereunder, with the same Economic Interest as was held by such Member prior to
its Incapacity or its rejection of this Agreement, but without any other rights
of a Member unless the holder of such Economic Interest is admitted as a
Substitute Member pursuant to Section 7.5 above.

 

-53-



--------------------------------------------------------------------------------

ARTICLE 8

DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY

8.1    Limitations. The Company may be dissolved, liquidated and terminated only
pursuant to the provisions of this Article 8, and the parties hereto do hereby
irrevocably waive any and all other rights they may have to cause a dissolution
of the Company or a sale or partition of any or all of the Company Assets.

8.2    Exclusive Causes. Notwithstanding the Act, the following and only the
following events shall cause the Company to be dissolved, liquidated, and
terminated:

(a)    the joint election by the MGP Member and the Sponsor Member;

(b)    The Transfer of all or substantially all of the Company Assets and the
receipt of all consideration therefor, except that if non-monetary consideration
is received upon such disposition the Company shall not be dissolved pursuant to
this clause until such consideration is converted into money or money
equivalent;

(c)    Judicial dissolution; or

(d)    At any time that there are no Members, unless the business of the Company
is continued in accordance with the Act.

To the fullest extent permitted by law, any dissolution of the Company other
than as provided in this Section 8.2 shall be a dissolution in contravention of
this Agreement.

8.3    Effect of Dissolution. The dissolution of the Company shall be effective
on the day on which the event occurs giving rise to the dissolution, but the
Company shall not terminate until it has been wound up and its assets have been
distributed as provided in Section 8.5 of this Agreement and the Certificate has
been cancelled by the filing of a certificate of cancellation with the office of
the Delaware Secretary of State. Notwithstanding the dissolution of the Company,
prior to the termination of the Company, the business of the Company and the
affairs of the Members, as such, shall continue to be governed by this
Agreement.

8.4    No Capital Contribution Upon Dissolution. Each Member shall look solely
to the assets of the Company for all distributions with respect to the Company,
its Capital Contributions thereto, its Capital Account, and its share of Net
Profits or Net Losses, and shall have no recourse therefor (upon dissolution or
otherwise) against any other Member. Accordingly, if any Member has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which the liquidation occurs), then such Member shall have no obligation to make
any Capital Contribution with respect to such deficit, and such deficit shall
not be considered a debt owed to the Company or to any other Person for any
purpose whatsoever.

 

-54-



--------------------------------------------------------------------------------

8.5    Liquidation.

8.5.1    Upon dissolution of the Company, the Company shall thereafter engage in
no further business other than that which is necessary to wind up the business,
and the Managing Member (or such other Person as the Managing Member may
determine) shall act as the “Liquidator” of the Company. A reasonable time shall
be allowed for the winding up of the affairs of the Company in order to minimize
any losses attendant upon such a winding up. In the event the Liquidator
reasonably believes that it is prudent to do so, cash or other assets held in
reserve may be placed in a liquidating trust or other escrow immediately prior
to the termination of the Company in order to ensure that any and all
obligations of the Company are satisfied. After allocating (pursuant to
Article 5 of this Agreement) all income, gain, loss, deductions and credit
resulting from the liquidation of the Company Assets, the Liquidator shall apply
and distribute the cash proceeds thereof as follows (it being understood that
any amounts to be paid to a Lending Member pursuant to Section 3.3 shall be paid
to such Lending Member out of the following distributions that would otherwise
be made to the Non-Contributing Member, but that such amounts shall be deemed to
have been distributed to the Non-Contributing Member and immediately repaid by
the Non-Contributing Member to the Lending Member):

(a)    First, to the payment of (i) the debts and liabilities of the Company
(including any outstanding amounts due under any Credit Arrangements encumbering
the Company Assets (or any part thereof) and, to the extent permitted by law, to
Members who are creditors) and (ii) the expenses of liquidation; then

(b)    Second, to the establishment of any Reserves which the Liquidator shall
determine in its commercially reasonable judgment to be reasonably necessary for
contingent, unliquidated or unforeseen Liabilities or obligations of the Company
or its Subsidiaries or the Members arising out of or in connection with the
Company or its Subsidiaries. Such Reserves may, in the commercially reasonable
discretion of the Liquidator, be paid over to a national bank or national trust
company selected by the Liquidator and authorized to conduct business as an
escrowee to be held by such bank or trust company as escrowee for the purposes
of disbursing such Reserves to satisfy the Liabilities and obligations described
above, and at the expiration of such period distributing any remaining balance
as provided hereinafter in this Section 8.5.1; then

(c)    Third, to the Members in accordance with the terms of Section 4.1.4.

8.5.2    Notwithstanding Section 8.5.1, in the event that the Liquidator
determines that an immediate sale of all or any portion of the Company Assets
would cause undue loss to the Members, the Liquidator, in order to avoid such
loss to the extent not then prohibited by the Act, may either defer liquidation
of and withhold from distribution for a reasonable time any Company Assets
except those necessary to satisfy, including the provision of reasonable
Reserves for, the Company’s debts and obligations, or distribute the Company
Assets to the Members in kind in a manner otherwise in accordance with the
distribution procedure of Section 8.5.1.

 

-55-



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1    Amendments.

9.1.1    Each Substitute Member shall become a signatory hereto by signing a
counterpart signature page to this Agreement, and such other instruments, in
such manner, as the Managing Member shall determine. By so signing, each
Substitute Member shall be deemed to have adopted and to have agreed to be bound
by all of the provisions of this Agreement.

9.1.2    This Agreement shall not be amended or modified without the prior
written consent of the Members; provided, however, amendments may be made to
this Agreement from time to time by the Managing Member, without the consent of
any other Member: (a) to take such actions as may be necessary (if any) to
insure that the Company will be treated as a partnership for U.S. federal income
tax purposes (provided that any such amendment may not materially adversely
affect any Member without such Member’s consent); (b) to reflect the admission
of any Substitute Member pursuant to Section 7.5; and in each case, Managing
Member shall provide reasonable advance notice of any such amendment to the
other Members and promptly provide an executed copy after the execution thereof;
and (c) to amend Exhibit A hereto to reflect adjustments to the Percentage
Interests of the Members that are made in accordance with the terms of this
Agreement;

9.1.3    In making any amendments, there shall be prepared and filed by, or for,
the Managing Member such documents and certificates as may be required under the
Act and under the laws of any other jurisdiction applicable to the Company.

9.2    Member Representations and Warranties; Indemnification.

9.2.1    Representations and Warranties. Each Member (solely on behalf of itself
and not with respect to the other Member(s)) hereby represents and warrants, as
of the date of its admission as a Member (or a Substitute Member, as
applicable), as follows to the Company and the other Member(s):

(a)    Such Member is duly incorporated, organized or formed (in the event such
Member is not a corporation), validly existing and in good standing under the
laws of its state of incorporation, organization or formation (as the case may
be). Such Member has the requisite power and authority to own its property and
to carry on its business as now conducted, to the extent material to its rights
and obligations under this Agreement.

(b)    Such Member has all requisite power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder in accordance with the terms and provisions hereof.

(c)    All acts and other proceedings required to be taken by such Member to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
taken.

 

-56-



--------------------------------------------------------------------------------

(d)    This Agreement has been duly executed and delivered by such Member and
constitutes the valid and binding obligation of such Member, enforceable against
it in accordance with its terms, except as enforceability may be affected by:
(i) the effect of Bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors; (ii) the effect
of general principles of equity and the limitation of certain remedies by
certain equitable principles of general applicability; and (iii) the fact that
the rights to indemnification hereunder may be limited by applicable laws,
including federal or state securities laws.

(e)    The execution, delivery and performance by such Member of this Agreement
and the transactions contemplated hereby will not constitute a material breach
of any term or provision of, or a material default under (i) any outstanding
indenture, mortgage, loan agreement or other material contract or agreement to
which such Member or any of its Affiliates is a party or by which it or any of
its Affiliates or its or their property is bound; (ii) its certificate or
articles of incorporation or bylaws or other governing documents; (iii) any
material applicable law; or (iv) any material order, writ, judgment or decree
having applicability to it.

(f)    Such Member has obtained all approvals and consents required to be
obtained by it in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby from all Persons
having approval or consent rights, and has made all material filings and
registrations, required from or by any governmental body, authority, bureau or
agency in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(g)    No Member has incurred any obligation to a broker or finder for payment
of any commission or fee in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
including its admission as a Member, for which the Company or any other Member
may become liable.

(h)    To the extent applicable to such Member, to such Member’s actual
knowledge, such Member has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”). Neither such Member nor any of its Affiliates
is included on the List of Specially Designated Nationals and Blocked Persons
maintained by OFAC, or a resident in, or organized or chartered under the laws
of, or otherwise acting for or on behalf of a person ordinarily resident in
(A) a jurisdiction that has been designated by the U.S. Secretary of the
Treasury under Sections 311 or 312 of the Patriot Act as warranting special
measures due to money laundering concerns or (B) any foreign country that has
been designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Action Task Force on Money Laundering, of which the United States
is a member and with which designation the United States representative to the
group or organization continues to concur.

 

-57-



--------------------------------------------------------------------------------

(i)    Such Member is acquiring its Interest for its own account and not for the
account of any other Person. Such Member is acquiring its Interest solely for
investment and not with a view to, or for resale in connection with, the
distribution or other disposition thereof either currently or after the passage
of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance in violation of the
Securities Act. Such Member understands that the sale and issuance of the
Interests has not been registered under the Securities Act, applicable state
securities laws or the securities or similar law of any other jurisdiction
whatsoever, and, therefore, the Interests cannot be Transferred or otherwise
disposed of unless they are registered under the securities laws of each
applicable jurisdiction, or exemptions from such registration requirements are
available. Such Member understands that Transfers and dispositions of its
Interest can be made only (i) as explicitly permitted or contemplated under the
terms of this Agreement and (ii) in compliance with the Securities Act and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and all applicable state securities and “blue sky” laws; and such
Member understands that the Company is under no obligation to register the offer
or sale of any Interests in any jurisdiction whatsoever or to assist such Member
in complying with any exemption from registration under the securities laws of
any jurisdiction whatsoever.

(j)    Such Member understands and is able to bear the economic risk of an
investment in the Company and can afford to sustain a total loss on such
investment. Such Member further acknowledges that there are substantial risks in
the investment (including loss of the entire amount of such investment), that
such Member is capable of evaluating the merits and risks of the investment in
the Company and such Member has evaluated such risks and determined that the
Interest is a suitable investment for such Member. Such Member has such
knowledge and experience in business, financial and tax matters, including
experience in investing in non-listed and non-registered securities, and is a
sophisticated investor capable of utilizing the information made available to it
in connection with its investment in the Interest to evaluate the merits and
risks of its investment in the Company, to make an informed investment decision
with respect thereto and to protect its interests in connection with such
investment.

(k)    Such Member, or each beneficial owner (within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”)) of such
Member, (i) is an “accredited investor” as such term is defined in Rule 501 of
Regulation D and (ii) has not been formed for the specific purpose of acquiring
the Interest unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501 of Regulation D.

(l)    Such Member and its legal, tax, accounting and financial advisers have
been provided an opportunity to ask questions of and receive information from a
Person or Persons acting on behalf of the Company concerning the investment in
the Company, the Company Assets, the Company, and such other matters as such
Member and any of its advisors have deemed necessary or desirable. All such
questions have been answered to the full satisfaction of such Member and any
such advisors, and such Member has received all such information requested, but
such Member has in all events relied upon its own due diligence in evaluating
this Agreement, the Interests, the Properties and the other Company Assets.

 

-58-



--------------------------------------------------------------------------------

(m)    Such Member has consulted and been advised by its own legal counsel and
tax advisor in connection with, and acknowledges that no representations as to
potential profit, tax consequences of any sort (including the tax consequences
resulting from forming or operating the Company, conducting the business of the
Company, executing this Agreement, consummating the transactions provided for
herein, making a Capital Contribution, being admitted to the Company, receiving
or not receiving distributions from the Company, or being allocated Net Profits
and Net Losses), cash flows or funds from operations or yield, if any, in
respect of the Company have been made by the Company, any Member or any
Affiliate of any Member or any employee or representative thereof, and that
projections and any other financial information and documentation that may have
been in any manner submitted to such Member from any source shall not constitute
any representation or warranty of any kind or nature, express or implied and
such Member is not relying on any representations or warranties of any other
Person in connection therewith, including the Company or any other Member.

(n)    On the date hereof, each Member is deemed to have made to the other
Member the Anti-Corruption Representations set forth on Exhibit D hereto.

9.2.2    Additional Representations and Warranties.

(a)    The Sponsor Member hereby represents and warrants to the Company and the
MGP Member, that as of the Effective Date, the Sponsor Member is a Transfer
Affiliate of BREIT OP.

(b)    The MGP Member hereby represents and warrants to the Company and the
Sponsor Member, that as of the Effective Date:

(i)    The MGP Member is, directly or indirectly, majority-owned and Controlled
by MGP.

(ii)    The Company is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all necessary company power and authority to carry on its business as set forth
in this Agreement.

(iii)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the limited liability company interests of the Company or
obligating the Company to issue or sell any limited liability company interests
of the Company, except as expressly set forth in this Agreement or as may have
been created by the Sponsor Member. Interests in the Company issued to the
Sponsor Member are free and clear of any and all liens, claims, encumbrances,
options and rights of any kind, except as expressly set forth in this Agreement
or as may have been created by the Sponsor Member.

(iv)    Other than as contemplated by the MTA, the Company has not conducted any
business prior to the Effective Date.

(c)    Each Member hereby represents and warrants to the Company and each other
Member that no portion of the assets used by such Member to acquire or

 

-59-



--------------------------------------------------------------------------------

hold the Membership Interests constitutes the assets: of (i) an “employee
benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) which is subject to Title I
of ERISA, (ii) a plan, individual retirement account or other arrangement which
is subject to Section 4975 of the Code or any Similar Law (as defined below) or
(iii) an entity which is deemed to hold the assets of any of the described in
clauses (i) and (ii), pursuant to ERISA or applicable Similar Law. “Similar Law”
means any federal, state, local, non-U.S. or other law or regulation that would
cause the underlying assets of the Company to be treated as assets of the Member
by virtue of its interest in the Company and thereby subject the Company (and/or
other persons responsible for the investment and operation of the Company’s
assets) to laws or regulations that are similar to the fiduciary responsibility
or prohibited transaction provisions contained in Title I of ERISA or
Section 4975 of the Code.

9.2.3    Member Indemnity. Each Member agrees to indemnify, defend and hold
harmless the Company, the other Member, each officer, director, agent and
Affiliate of the Company and the other Member from and against any and all
Liabilities arising out of or based upon any false representation or warranty
made by such Member herein.

9.3    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and fully supersedes
any and all prior or contemporaneous agreements or understandings between the
parties hereto pertaining to the subject matter hereof and thereof.

9.4    Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement.

9.5    Notices. Any notice, consent, payment, demand, or communication required
or permitted to be given by any provision of this Agreement shall be in writing
and shall be (a) delivered personally to the Person or to an officer of the
Person to whom the same is directed, or (b) sent by electronic mail or
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: if to the Company, to the Company at the address set forth
in Section 1.3 hereof, or to such other address as the Company may from time to
time specify by notice to the Members; if to a Member, to such Member at the
address set forth in Exhibit A, or to such other address as such Member may from
time to time specify by notice to the Company. Any such notice shall be deemed
to be delivered, given and received for all purposes as of: (i) the date so
delivered, if delivered personally, (ii) upon receipt, if sent by electronic
email, or (iii) on the date of receipt or refusal indicated on the return
receipt, if sent by registered or certified mail, return receipt requested,
postage and charges prepaid and properly addressed.

9.6    Tax Matters.

9.6.1    Partnership Representative.

(a)    The MGP Member may act as or designate the initial “partnership
representative” (within the meaning of Section 6223 of the Code as amended by
the

 

-60-



--------------------------------------------------------------------------------

Bipartisan Budget Act of 2015) to oversee or handle matters relating to the
taxation of the Company (the “Partnership Representative”). The Partnership
Representative shall perform his, her, or its duties under the direction and
guidance of the Managing Member and shall be authorized and required to
represent the Company (at the Company’s expense), subject to the restrictions
set forth in this Section 9.6.1, in connection with all examinations of the
Company’s affairs by tax authorities, including any resulting administrative and
judicial proceedings, and to expend Company funds for professional services
reasonably incurred in connection therewith. Subject to Section 6.3.1(k), the
Managing Member shall have the authority to remove and designate a replacement
Partnership Representative. Each Member and former Member that held an Interest
during the Reviewed Year (each, an “Interested Member”) agrees to reasonably
cooperate with the Company and to do or refrain from doing any or all things
reasonably requested by the Company with respect to the conduct of such
proceedings. The Partnership Representative shall keep the Interested Members
reasonably informed of the initiation and progress of any examinations, audits
or other proceedings. Subject to the approval of the Managing Member, the
Partnership Representative shall (i) determine whether any partnership
adjustment to each Interested Member shall be made through the application of
the procedures established pursuant to Code Section 6225(c) or through an
election and the furnishing of statements pursuant to Code Section 6226; (ii)
determine whether to make the election “out” of subchapter C, chapter 63 of the
Code under Section 6221(b) of the Code if such an election is available; and
(iii) determine whether to make any other elections available under subchapter
C, chapter 63 of the Code. The Partnership Representative shall timely designate
an individual to serve as the sole individual through whom the Partnership
Representative will act as required by Regulations Section 301.6223-1. The
designated individual must agree in writing to be bound by the same obligations
and restrictions imposed on the Partnership Representative under this
Section 9.6.1 prior to and as condition of such designation. References herein
to the Partnership Representative are deemed to include the designated
individual.

(b)    The Company shall indemnify and reimburse the Partnership Representative
for all losses suffered and all reasonable expenses (including reasonable legal
and accounting fees) incurred by it in the performance of its duties and
responsibilities as the Partnership Representative.

(c)    Tax audits, controversies and litigations shall be conducted under the
direction of the Partnership Representative, provided that the Partnership
Representative shall regularly meet and confer with the Managing Member, the MGP
Member and the Sponsor Member concerning the prosecution and status of such tax
audits, controversies and litigations. The Partnership Representative shall
submit to the Managing Member, the MGP Member and the Sponsor Member, for their
review and approval (such approval not to be unreasonably withheld, conditioned
or delayed), any settlement or compromise offer with respect to any disputed
item of income, gain, loss, deduction or credit of the Company and shall not
enter into any such settlement or compromise offer until such approval (such
approval not to be unreasonably withheld, conditioned or delayed) is received
from the Managing Member, the MGP Member and the Sponsor Member. The Company may
permit the Interested Members to participate in one of the procedures set forth
in Section 6225(c)(2) of the Code. If so permitted, any number of Interested
Members may participate, and no Interested Member shall be obligated to
participate. Any economic benefit or burden associated with participating in
such procedure will inure to the benefit of or be borne by each Interested
Member participating in the procedure to the extent attributable

 

-61-



--------------------------------------------------------------------------------

to such Interested Member. For the avoidance of doubt, the Company shall not
have the right to require any Interested Member to amend a tax return or
participate in any alternative procedure pursuant to Section 6225(c)(2) of the
Code nor prevent any Interested Member from doing so.

(d)    If a governmental authority makes a final determination (or the Company
agrees to accept a non-final determination by the Internal Revenue Service) that
adjusts the income, gain, loss, deduction, or credit of the Company (or any
Interested Member’s distributive share thereof) and to the extent the “push out”
election under Section 6226 of the Code is not available or made or one of the
procedures set forth in Section 6225(c)(2) of the Code are not undertaken, the
Interested Members shall bear the economic benefits and burdens of the
adjustment (including any interest and penalties), and the cost of contesting
any such adjustment, in the same manner (to the maximum extent possible) in
which the economic benefits and burdens of the adjustment would have been borne
had the Company elected “out” under Section 6221(b) of the Code for the Reviewed
Year (whether or not the Company is eligible to elect out under Section 6221(b)
of the Code). In determining the extent to which and the manner in which any
Interested Member bears the economic benefits and burdens of an adjustment, the
Managing Member shall consult with all Interested Members and thereafter use its
reasonable efforts to modify the financial burden of any Company adjustment to
each Interested Member holding an Interest during the Reviewed Year, by taking
into account the Interested Member’s actions and status (including those
described in Section 6225(c) of the Code). After consultation with the
Interested Members, the Company shall divide any adjustment and/or Imputed
Underpayment into such categories and shall determine the amounts in each
category attributable to each Interested Member in the manner the Company
reasonably determines best gives effect to the principles of this
Section 9.6.1(d) (the amount of an Imputed Underpayment in any category
attributable to an Interested Member, the Interested Member’s “BBA Share”).

(e)    The Managing Member may (1) require an Interested Member who is liable
under Section 9.6.1(d) to pay its BBA Share to the Company within ten (10) days
after the date on which the Company notifies the Interested Member (and in the
manner required by the notice) and/or (2) reduce the Interested Member’s Capital
Account or future distributions to the Interested Member under Article IV, such
that the cumulative amount under clauses (1) and (2) equals the Interested
Member’s BBA Share (plus the amount of any interest determined pursuant to the
next sentence). Any amounts under clause (1) that are not paid within the time
set forth in clause (1), and any amounts under clause (2), shall be increased to
reflect interest calculated at a rate equal to 3% per annum, compounded as of
the last day of each year (but not in excess of the highest rate per annum
permitted by applicable law). The Company may make appropriate adjustments to an
Interested Member’s Capital Account and may treat any payment described in
clause (1) in any manner reasonably determined by the Managing Member, including
as a Capital Contribution or distribution. Without duplication of amounts
otherwise paid or reimbursed by it, each Interested Member shall, at the
Company’s request, indemnify and hold harmless the Company for any liabilities
of the Company for such Interested Member’s BBA Share.

(f)    The Partnership Representative shall receive no compensation for its
services. All third-party costs and expenses reasonably incurred by the
Partnership Representative in performing its duties as such (including legal and
accounting fees) shall be paid by the Company. Nothing herein shall be construed
to restrict the Company from

 

-62-



--------------------------------------------------------------------------------

engaging an accounting firm and a law firm to assist the Partnership
Representative in discharging its duties hereunder, so long as the compensation
paid by the Company for such services is reasonable. The provisions of this
Section 9.6.1 shall survive (i) the termination of the Company, this Agreement,
and the termination of any Interested Member’s Interest in the Company, and
(ii) the transfer of all or a part of a Interested Member’s Interest in the
Company. Each Interested Member agrees that as a condition to any transfer of an
Interest as permitted under this Agreement, the transferor Interested Member
continues to be bound by all of the provisions of this Section 9.6.1.

(g)    Each Interested Member agrees that such Interested Member shall not treat
any Company item inconsistently on such Interested Member’s federal, state,
foreign, or other income tax return with the treatment of the item on the
Company’s return. Each Interested Member further agrees to cooperate in taking
such actions as may be required to cause any election made by the Company to be
effective and to provide the Partnership Representative with documentation of
its compliance with the provisions of this Section 9.6.1.

(h)    The Interested Members waive any fiduciary duty of the Partnership
Representative to any of them. For the avoidance of doubt, the foregoing waiver
shall not limit any duties to the Company.

9.6.2    Tax Elections. Except as otherwise provided in Section 9.6.3, subject
to Section 6.3.1(j), the Partnership Representative may make all elections for
federal income and all other tax purposes in accordance with this Agreement.

9.6.3    Tax Elections. Prior to making any tax election other than a Required
Tax Election or an election under subchapter C, chapter 63 of the Code (which
shall be governed by Section 9.6.1) with respect to the Company or its
Subsidiaries for federal, state or local tax purposes, the Partnership
Representative and the Company shall permit the MGP Member and the Sponsor
Member to review, provide comments on and discuss in advance, and shall consider
in good faith any comments made by such Members in relation to, such election.

9.6.4    Intentionally Omitted.

9.6.5    Operating Tax Covenants. The Managing Member, the MGP Member, the
Sponsor Member and the Company covenant the following:

(a)    For purposes of Regulations Section 1.752-2, 1.752-3 and 1.707-5(a)(2),
the Company shall allocate liabilities of the Company amongst the properties of
the Company and among the members of the Company in a manner consistent with
applicable law as reasonably determined by the Managing Member; provided that
the “excess nonrecourse liabilities” (as defined in Regulations
Section 1.752-3(a)(3)) of the Company, if any, shall be allocated (i) first to
the MGP Member in accordance with the “additional method” (as defined in
Regulations Section 1.752-3(a)(3)) up to the maximum amount permitted by such
method under applicable law but not in excess of the sum of the amount of
built-in gain that is allocable to the MGP Member on Code Section 704(c)
property (as defined under Regulations Section 1.704-3(a)(3)(ii)) or property
with respect to which reverse Section 704(c) allocations are applicable (as
described in Regulations Section 1.704-3(a)(6)(i)) and (ii) thereafter in
accordance with

 

-63-



--------------------------------------------------------------------------------

Regulations Section 1.752-3(a)(3), based on allocations of projected taxable
income of the Company . In the event of a change in law or interpretation
thereof, the Parties shall use reasonable efforts to apply such changed law or
interpretation thereof in accordance with applicable law in the manner that
minimizes the recognition of income or gain by the MGP Member as reasonably
determined by the Managing Member, but, notwithstanding the foregoing, in no
event shall the Company be required to modify the economic arrangements of the
Members and the Company shall have no obligation or liability to the MGP Member
to the extent that the Company’s inability to comply with the provisions of this
Section 9.6.5(a) are attributable to such change in the tax laws or
interpretation thereof. The Managing Member shall consult with MGM, the MGP
Member and the Sponsor Member when conducting any computations and allocations
pursuant to this Section 9.6.5(a) and shall consider in good faith all
reasonable comments of MGM, the MGP Member and the Sponsor Member.

(b)    If the Company has in effect a Code Section 754 election and recognizes
any Code Section 734(b) adjustment to the tax basis of any of the Properties
(including all subsequent replacements pursuant to Section 1031, Section 1033,
or any other nonrecognition provision of the Code) in any taxable year, the
Company shall not file any income tax return reporting such Code Section 734(b)
adjustment as giving rise to additional gain recognized under Code Section 731
to a Member in the same taxable year (i.e., because of a reduction in the
liabilities allocated to the Member pursuant to Regulations Section 1.752-3);
provided that, if the Sponsor Member is the Managing Member, the obligations of
the Members and the Company under this Section 9.6.5(b) shall be conditioned on
the Company’s receipt of written advice level from tax advisors reasonably
satisfactory to the Sponsor Member with a conclusion at least at a “more likely
than not” level that such position is consistent with applicable law.

(c)    The Company shall not make a Code Section 754 election; provided,
however, such election may be made in the tax year in which a Member (including
any of its Affiliates that hold an Interest, if applicable) has Transferred an
Interest constituting at least 10% of the total Economic Interests in the
Company in a taxable disposition to a Third Party.

(d)    For purposes of making Code Section 704(c) allocations with respect to a
Property, the Company shall apply the “traditional method” pursuant to
Regulations Section 1.704-3(b).

(e)    If the Company transfers any interest in a Property to a Subsidiary in a
transaction treated as a Code Section 721 exchange, the transferee partnership
shall make Code Section 704(c) allocations with respect to such interest in such
Property in the same manner as the Company.

9.6.6    Tax Returns. Preparation of the tax returns and statements, if any, of
the Company shall be the responsibility of the Managing Member. If the Managing
Member engages a certified public accountant for the preparation and or review
of any or all of the income tax returns, the expense shall be a Company Expense.

9.6.7    Member Information. In the event any Member makes any tax election that
requires the Company to furnish information to such Member to enable such Member
to compute its own tax liability, or requires the Company to file any tax return
or report with any

 

-64-



--------------------------------------------------------------------------------

tax authority, in either case that would not be required in the absence of such
election made by such Member, the Managing Member may, as a condition to
furnishing such information or filing such return or report, require such Member
to pay to the Company any incremental expenses incurred in connection therewith;
provided no Member shall be required to pay to the Company for any incremental
expenses incurred in connection with any information the Managing Member is
required to provide to any Member under Section 6.7.3. Promptly upon request,
each Member shall provide the Company with any information related to such
Member necessary (A) to allow the Company to comply with any tax reporting, tax
withholding or tax payment obligations of the Company or (B) to establish the
Company’s legal entitlement to an exemption from, or reduction of, withholding
or other taxes or similar payments, including U.S. federal withholding tax under
Sections 1471 and 1472 of the Code.

9.6.8    Tax Protection Claims. If the Company receives (i) any claim that
damages are due as a result of a Breach (as defined in the Tax Protection
Agreement) or (ii) any notice of an actual, threatened or impending Company Tax
Audit (as defined in the Tax Protection Agreement), the Managing Member shall
promptly notify the Members of such claim or audit and provide the Members with
such additional information as the Members reasonably request. The Managing
Member shall keep the MGP Member and the Sponsor Member reasonably informed of
the progress of any such claim or audit.

9.7    Governing Law. This Agreement, including its existence, validity,
construction, and operating effect, and the rights of each of the parties
hereto, shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to otherwise governing principles of choice of
law or conflicts of law. Notwithstanding the foregoing, the parties acknowledge
and agree that this Agreement, the Company and the Members are also subject to
the Nevada Gaming Control Act and the regulations promulgated thereunder.

9.8    Construction. The Members intend that this Agreement shall be construed
as if all parties prepared this Agreement.

9.9    Captions – Pronouns. Any titles or captions contained in this Agreement
are for convenience only and shall not be deemed part of the text of this
Agreement. All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as appropriate.

9.10    Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the Members, their
respective heirs, executors, administrators, successors and all other Persons
hereafter holding, having or receiving a Membership Interest or Economic
Interest, whether as Assignees, Substitute Members or otherwise.

9.11    Severability. In the event that any provision of this Agreement as
applied to any party or to any circumstance, shall be adjudged by a court to be
void, unenforceable or inoperative as a matter of law, then the same shall in no
way affect any other provision in this Agreement, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of the Agreement as a whole.

 

-65-



--------------------------------------------------------------------------------

9.12    Confidentiality.

9.12.1    Each Member agrees that the provisions of this Agreement, all
understandings, agreements and other arrangements herein between and among the
parties, and all other nonpublic information received from or otherwise relating
to, the Company and the Company Assets shall be confidential, and shall not be
disclosed or otherwise released to any other Person (other than another party
hereto), without the written consent of the other Members. The obligations of
the parties hereunder shall not apply: (a) so long as such Persons agree to
maintain the confidential nature thereof, to the MGP Member’s, or the Sponsor
Member’s, as applicable, actual or prospective (i) financing sources,
(ii) purchasers or assignees, (iii) partners and (iv) investors; (b) to legal
counsel, accountants and other professional advisors to the MGP Member or the
Sponsor Member, as applicable, so long as such Persons agree to maintain the
confidential nature thereof; (c) to any disclosure pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, to the extent necessary in support of motions, filings, or other
proceedings in court as required to be undertaken pursuant to this Agreement, or
otherwise as required by applicable law; provided that any party is given a
reasonable opportunity to obtain a protective order in connection with such
disclosure; (d) in connection with reporting requirements in filings with the
Securities and Exchange Commission by the MGP Member and its Affiliates, or the
Sponsor Member and its Affiliates, as applicable, which filings may include
publication of the MGP Member’s or its Affiliates’, or the Sponsor Member’s or
its Affiliates’, as applicable, audited financial statements; and (e) to
disclosures in compliance with any filing requirements, regulations or other
requirements of, or upon the request or demand of, any stock exchange (or other
similar entity) on which the MGP Member’s, or the Sponsor Member’s (or their
direct or indirect Affiliates’) shares (or other equity interests) are listed,
or of any other governmental authority having jurisdiction over the MGP Member
or the Sponsor Member. Notwithstanding anything to the contrary in this
Agreement, the provisions of this Section 9.12.1 shall survive: (x) a Member’s
ceasing to be a member of the Company for any reason; and (y) the dissolution
and/or termination of the Company.

9.13    Interpretation. All references herein to Articles, Sections,
subparagraphs, Exhibits and addenda shall be deemed to be references to
Articles, Sections and subparagraphs of, and Exhibits and addenda to, this
Agreement unless the context shall otherwise require. All Exhibits and addenda
attached hereto shall be deemed incorporated herein as if set forth in full
herein. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The term “or” is not exclusive. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if.” The
words “date hereof” shall refer to the Effective Date. All accounting terms not
defined in this Agreement shall have the meanings determined by United States
generally accepted accounting principles as in effect from time to time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.

 

-66-



--------------------------------------------------------------------------------

9.14    No Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or be enforceable by any creditor of the Company or
by any creditor of any Member except as expressly provided in Section 3.3 with
respect to an Affiliate of a Member that is a Lending Member. This Agreement is
not intended to confer any rights or remedies hereunder upon, and shall not be
enforceable by, any Person other than the parties hereto and (a) with respect to
Section 6.8 or Section 9.2, each Indemnitee and each other indemnified Person
addressed therein, and (b) with respect to Section 3.3, any Affiliate of a
Member that is a Lending Member.

9.15    No Right of Setoff. No Member will assert (or will permit its Affiliates
to assert) any right of setoff against any other Member or such other Member’s
Affiliates for any normal trade activity except to the extent otherwise
specifically permitted herein.

9.16    Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement, binding on all parties hereto. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
other electronic means (including in “PDF” format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

9.17    Submission to Jurisdiction. Each Member hereby irrevocably submits to
the exclusive jurisdiction of the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court of the State of Delaware)
or, in the case of claims to which the federal courts have jurisdiction, the
United States District Court for the District of Delaware for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each Member further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each Member hereby irrevocably and unconditionally waives trial by
jury and irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court of the State of Delaware
or, in the case of claims to which the federal courts have jurisdiction, the
United States District Court for the District of Delaware), and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Each party’s obligation under this
Section 9.17 will survive the termination of this Agreement.

9.18    Attorney’s Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or to resolve any dispute under
this Agreement, the losing party shall pay the attorney’s fees, costs and
necessary disbursements of the prevailing party in addition to any other relief
to which such prevailing party may be entitled.

9.19    Injunctive Relief and Enforcement. In the event of a breach by a Member
of the terms of this Agreement, the Company or the other Members shall be
entitled to institute, in accordance with this Section 9.19, legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by such Member and to enjoin such Member

 

-67-



--------------------------------------------------------------------------------

from any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Each Member acknowledges that money damages for any breach by such Member
of the provisions of this Agreement would not be a sufficient remedy for any
breach of this Agreement by such Member and that in addition to all other
remedies the Company and the non-breaching Members shall be entitled to seek
specific performance and injunctive or other equitable relief for any such
breach.

9.20    Intentionally Omitted.

9.21     Force Majeure. The parties to this Agreement shall be excused from
performance of their obligations (other than any obligation to pay money under
this Agreement) where they are prevented from so performing by revolutions,
terrorism or similar disorders, wars, acts of enemies, strikes, fires, floods,
acts of God, or, without limiting the foregoing, by any cause not within the
control of the party whose performance is interfered with, and which, by the
exercise of reasonable diligence, the party is unable to prevent. All parties
shall perform such parts or aspects of their obligations as are not interfered
with by these causes.

9.22    Limitation on Creditors’ Interests. No creditor who makes a non-recourse
loan to the Company shall have or acquire at any time, as a result of making
such loan, any direct or indirect interest in the profits, capital, or property
of the Company, other than as a secured creditor.

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
Effective Date set forth above.

 

MGP ENTITY:

 

MGP JV INVESTCO 1 LLC

By:  

/s/ Andy Chien

Name:   Andy Chien Title:   Authorized Representative

SPONSOR ENTITY:

 

BCORE WINDMILL PARENT LLC

By:  

/s/ Qahir Madhany

Name:   Qahir Madhany Title:   Managing Director and Vice President